--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 
 
AMENDED AND RESTATED


ASSET PURCHASE AGREEMENT




BY AND AMONG




SENTINEL OPERATING, L.P.




TIDEL TECHNOLOGIES, INC.




AND




TIDEL ENGINEERING, L.P.




DATED AS OF JUNE 9, 2006 
 
 
 

--------------------------------------------------------------------------------


 
§1. Definitions.
4
     
§2. Basic Transaction.
11
(a)
Purchase and Sale of Assets.
11
(b)
Assumption of Liabilities.
11
(c)
Purchase Price.
11
(d)
Closing.
11
(e)
Deliveries at Closing.
12
(f)
December Balance Sheet.
12
(g)
Cash Adjustments.
12
(h)
Purchase Price Allocation.
12
     
§3. Sellers’ Representations and Warranties.
13
(a)
Organization.
13
(b)
Authorization of Transaction.
13
(c)
Non-contravention.
14
(d)
Brokers’ Fees and Fairness Opinion.
14
(e)
Title to Assets.
15
(f)
Subsidiaries.
15
(g)
SEC Filings and Financial Statements.
15
(h)
Events Subsequent to Most Recent Balance Sheet.
16
(i)
Undisclosed Liabilities.
18
(j)
Legal Compliance.
18
(k)
Tax Matters.
18
(l)
Real Property.
19
(m)
Intellectual Property.
21
(n)
Tangible Assets.
23
(o)
Inventory.
23
(p)
Contracts.
24
(q)
Notes and Accounts Receivable.
25
(r)
Powers of Attorney.
25
(s)
Insurance.
25
(t)
Litigation.
25
(u)
Product Warranty.
25
(v)
Product Liability.
26
(w)
Employees.
26
(x)
Employee Benefit Plans.
27
(y)
Guaranties.
28
(z)
Environmental, Health, and Safety Matters.
28
(aa)
Certain Business Relationships.
29
(bb)
Customers and Suppliers.
29
     
§4. Buyer’s Representations and Warranties.
29
(a)
Organization of Buyer.
30
(b)
Authorization of Transaction.
30
(c)
Non-contravention.
30
(d)
Brokers’ Fees.
30
     
§5. Pre-Closing Covenants.
30
(a)
General.
30
(b)
Notices and Consents.
31
(c)
Operation of Business.
31
(d)
Preservation of Business.
31
(e)
Full Access.
31
(f)
Notice of Developments.
31
(g)
Exclusivity.
31

 

--------------------------------------------------------------------------------




(h)
Maintenance of Acquired Assets.
33
(i)
Parent Stockholders Meeting
33
(j)
Name Change.
34
(k)
Perfection of Ownership of Intellectual Property.
34
(l)
Maintenance of Leased Real Property.
34
(m)
Leases.
34
(n)
Claim.
34
     
§6. Post-Closing Covenants.
34
(a)
General.
34
(b)
Litigation Support.
35
(c)
Transition.
35
(d)
Confidentiality.
35
(e)
Covenant Not to Compete or Solicit.
35
(f)
Defense of CSS Claim.
36
(g)
Indemnification.
36
(h)
Directors’ and Officers’ Insurance.
37
(i)
Employee Non-competition and Confidentiality Agreements.
37
(j)
Bank Accounts.
37
     
§7. Conditions to Obligation to Close.
38
(a)
Conditions to Buyer’s Obligation.
38
(b)
Conditions to Sellers’ Obligation.
40
     
§8. Survival and Termination.
40
(a)
Survival of Representations and Warranties.
41
(b)
Termination of Agreement.
41
(c)
Effect of Termination.
41
     
§9. Miscellaneous.
41
(a)
Press Releases and Public Announcements.
41
(b)
No Third-Party Beneficiaries.
42
(c)
Entire Agreement.
42
(d)
Succession and Assignment.
42
(e)
Counterparts.
42
(f)
Headings.
42
(g)
Notices.
42
(h)
Governing Law.
43
(i)
Amendments and Waivers.
43
(j)
Severability.
44
(k)
Expenses.
44
(l)
Construction.
44
(m)
Incorporation of Exhibits and Schedules.
45
(n)
Specific Performance.
45
(o)
Submission to Jurisdiction.
45
(p)
Tax Matters.
45
(q)
Tax Disclosure Authorization.
45

 
 
Exhibit A—Forms of Assignments
Exhibit B—Form of Opinion of Sellers’ Counsel
Exhibit C—Target Adjusted December 31, 2005 Balance Sheet


Disclosure Schedule—Exceptions to Sellers’ Representations and Warranties

3

--------------------------------------------------------------------------------



AMENDED AND RESTATED ASSET PURCHASE AGREEMENT


This Amended and Restated Asset Purchase Agreement (this “Agreement”) is entered
into as of June 9, 2006, by and among Sentinel Operating, L.P., a Texas limited
partnership (“Buyer”), Tidel Technologies, Inc., a Delaware corporation
(“Parent”), and Tidel Engineering, L.P., a Delaware limited partnership
(“Target”, and collectively with Parent, “Sellers”, and individually, a
“Seller”). Buyer, Parent and Target are referred to collectively herein as the
“Parties” and individually as a “Party”.


RECITALS


WHEREAS, Buyer, Parent and Target entered into that certain Asset Purchase
Agreement dated as of January 12, 2006 (the “Original Agreement”) which
contemplated a transaction in which Buyer would purchase all of the Acquired
Assets (and assume only the Assumed Liabilities) of Division in consideration
for the Purchase Price; and


WHEREAS, pursuant to Section 9(i) of the Original Agreement, the Parties desire
to enter into this Agreement to amend and restate the Original Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows:


AGREEMENT


§1.      Definitions.  


 “Acquired Assets” means all right, title, and interest in and to all of the
assets constituting Division, including all of the assets of Target and
Division’s (a) tangible personal property including, but not limited to,
computers, servers, office equipment, machinery, equipment, inventories of raw
materials and supplies, manufactured and purchased parts, goods in process and
finished goods, furniture, automobiles, trucks, tractors, trailers, tools, jigs,
and dies, (b) Intellectual Property (including all rights of Sellers to the
names “Tidel” and “Sentinel”), goodwill associated therewith, trademarks,
service marks and all other marks (whether registered or unregistered), licenses
and sublicenses granted and obtained with respect thereto, and rights
thereunder, remedies against infringements thereof, and rights to protection of
interests therein under the laws of all jurisdictions, (c) leases, subleases,
and rights thereunder, (d) agreements, contracts, indentures, mortgages,
instruments, Liens, guaranties, other similar arrangements, and rights
thereunder, (e) accounts, notes, and other receivables, (f) securities, (g)
claims, deposits, prepayments, refunds, causes of action, choses in action,
rights of recovery, rights of set-off, and rights of recoupment (including any
such item relating to the payment of Taxes), (h) franchises, approvals, permits,
licenses, orders, registrations, certificates, variances, and similar rights
obtained from governments and governmental agencies, (i) books, records,
ledgers, files, documents, correspondence, lists, plats, architectural plans,
drawings, and specifications, creative materials, advertising and promotional
materials, studies, reports, and other printed or written materials, and (j) the
Key Man Policy; provided, however, that the Acquired Assets shall not include
(i) the Excluded Assets, (ii) the organizational documents and charters,
qualifications to conduct business as a foreign entity, arrangements with
registered agents relating to foreign qualifications, taxpayer and other
identification numbers, seals, minute books, stock transfer books, blank stock
certificates, and other documents relating to the organization, maintenance, and
existence of Sellers’ legal entities, (iii) any of the rights of Sellers under
this Agreement (or under any side agreement between Sellers and Buyer entered
into on or after the date of this Agreement), or (iv) commercial liability
insurance contracts and policies.

4

--------------------------------------------------------------------------------



“Acquisition Proposal” means, other than the transactions contemplated by this
Agreement or the NCR Purchase Agreement or the exercise of warrants or
conversion of debt by Laurus Master Fund, Ltd. and its Affiliates pursuant to
the Voting Agreements, any offer, proposal or inquiry relating to, or any third
party indication of interest in, (a) any acquisition or purchase, direct or
indirect, of any assets of Target or Division or over five percent (5%) of any
class of equity or voting securities of Parent or any equity or voting
securities of any Subsidiaries of Parent other than AnyCard International, Inc.,
(b) any tender offer (including a self-tender offer) or exchange offer that, if
consummated, would result in such third party’s beneficially owning five percent
(5%) or more of any class of equity or voting securities of Parent or any equity
or voting securities of any Subsidiaries of Parent other than AnyCard
International, Inc., (c) a merger, consolidation, share exchange, business
combination, sale of substantially all the assets, reorganization,
recapitalization, liquidation, dissolution or other similar transaction
involving Sellers or any Subsidiaries of Parent other than AnyCard
International, Inc., or (d) any other transaction the consummation of which
could reasonably be expected to impede, interfere with, prevent or materially
delay the transaction contemplated hereby or that could reasonably be expected
to dilute materially the benefits to Buyer of the transactions contemplated
hereby.


"Adverse Consequences" means all damages, penalties, fines, costs, reasonable
amounts paid in settlement, losses, expenses, and fees, including court costs
and reasonable attorneys' fees and expenses.


“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.


“Affiliated Group” means any affiliated group within the meaning of Code
§1504(a) or any similar group defined under a similar provision of state, local,
or foreign law.


“Agreement” has the meaning set forth in the preface above.


“Amendment” has the meaning set forth in §5(i)(i) below.


“Asbestos Liabilities” means any Liabilities arising from, relating to, or based
on the presence or alleged presence of asbestos or asbestos-containing materials
in any product or item designed, manufactured, sold, marketed, installed,
stored, transported, handled, or distributed at any time, or otherwise based on
the presence or alleged presence of asbestos or asbestos-containing materials at
any property or facility or in any structure, including without limitation, any
Liabilities arising from, relating to or based on any personal or bodily injury
or illness.


“Assumed Liabilities” means any Liabilities set forth in §1of the Disclosure
Schedule under the heading of “Assumed Liabilities” and any Liability of Sellers
in connection with issued and outstanding checks drawn on the Bank Accounts that
have not cleared the Bank Accounts prior to the closing of the Bank Accounts
pursuant to §2(g)(ii) below; provided, however, that the Assumed Liabilities
shall not include (a) any Liability of Sellers for Taxes (with respect to
Division or otherwise), (b) any Liability of Sellers for income, transfer,
sales, use, and other Taxes arising in connection with the consummation of the
transactions contemplated hereby (including any income Taxes arising because of
Sellers transferring the Acquired Assets and Seller’s obligations under §9(k)
below with respect to Taxes), (c) any Liability of Sellers for the unpaid Taxes
of any Person under Treasury Regulation §1.1502-6 (or any similar provision of
state, local, or foreign law), as a transferee or successor, by contract or
otherwise, (d) any obligation of Sellers to indemnify any Person (including any
of partners of Target or stockholders of Parent) by reason of the fact that such
Person was a director, officer, employee, manager, partner or agent of Sellers
or any of their respective Subsidiaries or was serving at the request of any
such entity as a partner, trustee, director, officer, employee, or agent of
another entity (whether such indemnification is for judgments, damages,
penalties, fines, costs, amounts paid in settlement, losses, expenses, or
otherwise and whether such indemnification is pursuant to any statute, charter
document, bylaw, agreement, or otherwise), (e) any Liability of Sellers for
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, (f) any Liability or obligation of Sellers
under this Agreement (or under any side agreement between Sellers and Buyer
entered into on or after the date of this Agreement), (g) any Liabilities for
Leases, other than Liabilities for Leases specifically identified in §1of the
Disclosure Schedule, (h) other than the Termination Payments, any Liabilities
for payroll, withholdings tax, severance or any other payments or compensation
owed to employees of Sellers or any Subsidiaries of Parent including any
payments that are not deductible under Code §280G, and (i) any Liabilities
arising out of Employee Benefit Plans, Employee Pension Plans or Employee
Welfare Benefit Plans.

5

--------------------------------------------------------------------------------



“Bank Account Amounts” has the meaning set forth in §2(g)(ii) below.


“Bank Accounts” has the meaning set forth in §2(g)(ii) below.


“Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.


“Buyer” has the meaning set forth in the preface above.


“Cash Adjustment” has the meaning set forth in §2(g)(i) below.


“Closing” has the meaning set forth in §2(d) below.


“Closing Date” has the meaning set forth in §2(d) below.


“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code §4980B and of any similar state law.


“Code” means the Internal Revenue Code of 1986, as amended.


“Confidential Information” means any information concerning the business and
affairs of Division that is not already generally available to the public.


“CSS Claim” has the meaning set forth in §3(m)(ii) below.


“Disclosure Schedule” has the meaning set forth in §3 below.


“Division” means Sellers’ electronic cash security systems business, consisting
of (a) timed access cash controllers (b) the Sentinel products, (c) the
servicing, maintenance and repair of the timed access cash controllers or
Sentinel products and (d) all other assets and business operations associated
with the foregoing.


“Division Subsidiary” has the meaning set forth in §3(f) below.


“Draft Allocation” has the meaning set forth in §2(h)(i) below.


“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA §3(3)) and any other employee benefit plan, program or
arrangement of any kind.


“Employee Pension Benefit Plan” has the meaning set forth in ERISA §3(2).


“Employee Welfare Benefit Plan” has the meaning set forth in ERISA §3(1).

6

--------------------------------------------------------------------------------



“Employment Agreements” means (a) the Employment Agreement by and between Target
and Mark Levenick dated January 1, 2000, (b) the Employment Agreement by and
between Target and M. Flynt Moreland dated January 1, 2000, (c) the Employment
Agreement by and between Target and Troy D. Richard dated June 26, 2002, and (d)
the Employment Agreement by and between Target and Robert M. Gutierrez dated
January 1, 2000.


“Environmental, Health, and Safety Requirements” shall mean, as amended and as
now and hereafter in effect, all federal, state, local, and foreign statutes,
regulations, ordinances, and other provisions having the force or effect of law,
all judicial and administrative orders and determinations, all contractual
obligations, and all common law concerning public health and safety, worker
health and safety, pollution, or protection of the environment, including,
without limitation, all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any hazardous materials, substances, or wastes,
chemical substances or mixtures, pesticides, pollutants, contaminants, toxic
chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise, or radiation.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” means each entity that is treated as a single employer with
Sellers for purposes of Code §414.


“Excluded Assets” means any of Sellers’ (a) cash and cash equivalents on hand or
on deposit in banks, (including, without limitation, certificates of deposit,
commercial paper, treasury bills, and money market accounts), marketable
securities, or inter-company or inter-affiliate accounts, and any similar
accounts, (b) life insurance contracts or policies (other than the Key Man
Policy) and any insurance proceeds or insurance claims made by Sellers relating
to Acquired Assets that are repaired, replaced or restored to substantially the
same or an improved condition as compared to their respective conditions prior
to the casualty by Sellers prior to the Closing and conveyed to Buyer hereunder;
(c) promissory notes, amounts due from employees, bonds, letters of credit,
certificates of deposit, other similar items, and any cash surrender value in
regard thereto; (d) any Employee Benefit Plan, Employee Pension Benefit Plan and
any Employee Welfare Benefit Plan; (e) all tax returns and supporting materials,
all original financial statements and supporting materials, all books and
records that Sellers are required by law to retain, and all records relating to
the sale of the Acquired Assets; (f) any interest in and to any refunds or
overpayments of federal, or local franchise, income, or other taxes for periods
prior to the Closing Date; (g) all claims, rights and interest in and to any
refunds of federal, state or local franchise, income or other taxes or fees for
any period prior to the Closing Date; (h) any contract, lease, or agreement
other than the agreements set forth on §1 of the Disclosure Schedule (excluding
the Employment Agreements, which are Excluded Assets); (i) duplicate copies of
the books and records necessary to enable Sellers to file their tax returns and
reports; and (j) assets to be sold pursuant to the NCR Purchase Agreement.


“Expenses” has the meaning set forth in §9(k)(ii) below.


“Fiduciary” has the meaning set forth in ERISA §3(21).


“Final Allocation” has the meaning set forth in §2(h)(ii) below.


“Financial Statements” has the meaning set forth in §3(g)(ii)(A) below.


“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.


“Improvements” has the meaning set forth in §3(l)(iv) below.

7

--------------------------------------------------------------------------------



“Indemnity Period” has the meaning set forth in §6(g)(i) below.


“Intellectual Property” means all of the following used by, or relating to,
Division in any jurisdiction throughout the world: (a) all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents, patent applications, and patent
disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions, and reexaminations thereof, (b)
all trademarks, service marks, trade dress, logos, slogans, trade names,
corporate names, Internet domain names and subdomains (including “tidel.com”),
and rights in telephone numbers, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (d) all mask works and all
applications, registrations, and renewals in connection therewith, (e) all trade
secrets and confidential business information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (f) all computer software, firmware and
applications (including source code, executable code, data, databases, and
related documentation), (g) all advertising and promotional materials, (h) all
other proprietary rights, and (i) all copies and tangible embodiments thereof
(in whatever form or medium).


“Key Man Policy” means Sellers’ key man life insurance policy insuring the life
of Mark K. Levenick.


“Knowledge” means actual knowledge after reasonable investigation.


“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property held by Division.


“Leases” means all leases, subleases, licenses, concessions and other agreements
(written or oral), including all amendments, extensions, renewals, guaranties,
and other agreements with respect thereto, pursuant to which Division holds any
Leased Real Property, including the right to all security deposits and other
amounts and instruments deposited by or on behalf of Sellers thereunder.


“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.


“Lien” means any mortgage, pledge, lien, charge, conditional sales contract,
interests of third parties, attachment, hypothecation, liability, judgment,
easement, other security interest or any encumbrance of any kind.


“Material Adverse Effect” or “Material Adverse Change” means any effect or
change that would be (or could be reasonably expected to be) materially adverse
to the business, assets, condition (financial or otherwise), operating results,
operations, or business prospects of Sellers or Division (regardless of whether
or not such adverse effect or change can be or has been cured at any time or
whether Buyer has knowledge of such effect or change on the date hereof);
provided, however, that the financial condition, operating results or business
prospects of Sellers or Division of which Buyer has knowledge as of the date of
this Agreement shall not be deemed a Material Adverse Effect or Material Adverse
Change.


“Most Recent Balance Sheet” means the balance sheet contained in the quarterly
report filed by Parent on Form 10-Q for the quarter ended December31, 2005.


“Motion” has the meaning set forth in §5(i)(i) below.

8

--------------------------------------------------------------------------------



“NCR Purchase Agreement” means the Asset Purchase Agreement entered into on
February 19, 2005 by and among NCR EasyPoint LLC (f/k/a NCR Texas LLC), NCR
Corporation, Parent and Target, as amended.


“Non-Affiliated Directors” means directors of Parent who are not Affiliates of
Buyer.


“Ordinary Course of Business” means the ordinary course of business of Sellers
and Division consistent with past custom and practice (including with respect to
quantity and frequency).


“Original Agreement” has the meaning set forth in the recitals above.


“Owned Real Property” means all land, together with all buildings, structures,
improvements and fixtures located thereon, including all electrical, mechanical,
plumbing and other building systems, fire protection, security and surveillance
systems, telecommunications, computer wiring, and cable installations, utility
installations, water distribution systems, and landscaping, together with all
easements and other rights and interests appurtenant thereto (including air,
oil, gas, mineral, and water rights), owned by Division or Sellers.


“Parent” has the meaning set forth in the preface above.


“Parent Indemnified Parties” has the meaning set forth in §6(g)(i) below.


“Parent Payment Event” means (a) the termination of this Agreement pursuant to
§8(b)(iv) or §8(b)(v), or (b) Sellers consummate, publicly announce, or execute
documentation providing for any Acquisition Proposal; provided that such
consummation, announcement or execution occurs prior to the 18 month anniversary
of the date of the termination of this Agreement pursuant to §8(b)(ii) or
§8(b)(iii)(B).


“Parent Proxy Statement” has the meaning set forth in §3(g)(i)(C) below.


“Parent Stockholders Meeting” has the meaning set forth in §5(i)(i) below.


“Party” has the meaning set forth in the preface above.


“Patent Agencies” has the meaning set forth in §5(k) below.


“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof).


“Prohibited Transaction” has the meaning set forth in ERISA §406 and Code §4975.


“Purchase Price” has the meaning set forth in §2(f)(i) below.


“Real Property Laws” has the meaning set forth in §3(l)(vi) below.


“Real Property Permits” has the meaning set forth in §3(l)(vii) below.


“Reimbursement Amount” has the meaning set forth in §9(k)(ii) below.


“Representatives” has the meaning set forth in §5(g)(i) below

9

--------------------------------------------------------------------------------



“SEC” means the United States Securities and Exchange Commission.


“SEC Documents” has the meaning set forth in §3(g)(i)(A) below.


“Securities Act” means the Securities Act of 1933, as amended.


“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Stockholder Approval” has the meaning set forth in §7(a)(xvii) below.


“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (a) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof or (b) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of the partnership or other similar ownership interests thereof is at
the time owned or controlled, directly or indirectly, by that Person or one or
more Subsidiaries of that Person or a combination thereof and for this purpose,
a Person or Persons own a majority ownership interest in such a business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of such business entity’s gains or losses or shall be or control any
managing director or general partner of such business entity (other than a
corporation). The term “Subsidiary” shall include all Subsidiaries of such
Subsidiary.


“Superior Proposal” means any bona fide, unsolicited written Acquisition
Proposal on terms that a majority of the Non-Affiliated Directors determine in
good faith, after considering the written advice of the financial advisor and
outside legal counsel to Parent’s board of directors, and taking into account
all of the terms and conditions of the Acquisition Proposal, including any
break-up fees, expense reimbursement provisions and conditions to consummation,
are more favorable and provide greater value to all of the Parent’s stockholders
than as provided under this Agreement and which is reasonably likely to be
consummated on such terms and for which financing, to the extent required, is
then fully committed.


“Target” has the meaning set forth in the preface above.


“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, whether computed on a separate
or consolidated, unitary or combined basis or in any other manner, including any
interest, penalty, or addition thereto, whether disputed or not and including
any obligation to indemnify or otherwise assume or succeed to the Tax liability
of any other Person.


“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


“Termination Payments” means the payments to be made by Buyer at Closing on
behalf of and as directed by Sellers as set forth by Sellers on §1 of the
Disclosure Schedule under the heading of “Termination Payments” to be paid as
consideration on behalf of and as directed by Sellers for termination of the
Employment Agreements, but shall include only the obligation to make such
payments and shall not include any other liabilities or obligations in
connection therewith, including without limitation tax or withholding
liabilities or obligations.

10

--------------------------------------------------------------------------------



“Third Party” means any Person as defined in §13(d) of the Securities Exchange
Act, other than Parent, Target and their respective Subsidiaries and Affiliates.


“Transaction Agreements” has the meaning set forth in §3(b) below.


“Treasury Regulations” means the Treasury Regulations promulgated under the
Code.


“Voting Agreements” means that certain Exercise and Conversion Agreement dated
as of the date of this Agreement by and among Buyer, Sentinel Technologies,
Inc., a Delaware corporation (“Sentinel Technologies”), Parent, and Laurus
Master Fund, Ltd, a Cayman Islands company (“Laurus”); that certain Voting
Agreement dated as of the date of this Agreement by and among Buyer, Sentinel
Technologies, Parent, and Laurus; and that certain Voting Agreement dated as of
the date of this Agreement by and among Buyer, Sentinel Technologies, Parent and
the officers and directors of Parent.


§2.      Basic Transaction. 


(a) Purchase and Sale of Assets.  


On and subject to the terms and conditions of this Agreement, Buyer agrees to
purchase from Sellers, and Sellers agree to sell, transfer, convey, and deliver
to Buyer, all of the Acquired Assets, free and clear of all Liens, at the
Closing for the consideration specified below in this §2.


(b) Assumption of Liabilities.  


On and subject to the terms and conditions of this Agreement, Buyer agrees to
assume and become responsible for only the Assumed Liabilities at the Closing.
Buyer will not assume or have any responsibility, however, with respect to any
Liability of Sellers or any Subsidiaries of Parent not included within the
definition of Assumed Liabilities.


(c) Purchase Price. 


At the Closing, Buyer agrees to pay to Sellers a purchase price for the Acquired
Assets calculated as set forth below in this §2(c), payable in cash by wire
transfer or delivery of other immediately available funds (the “Purchase
Price”). The Purchase Price shall be an amount equal to $15,500,000 (i) minus
$100,000 as consideration for Buyer’s potential liability in connection with the
CSS Claim if the CSS Claim has not been dismissed pursuant to a final
non-appealable court order prior to the Closing, and (ii) minus $1,629,968
representing the Target’s negative working capital at December 31, 2005;
resulting in a final Purchase Price of $13,770,032. In addition, at the Closing
Buyer shall pay the Cash Adjustment to Sellers and Sellers shall pay the Bank
Account Amount to Buyer as set forth in Section 2(g) below.


(d) Closing.  


The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the offices of Hensley Kim & Edgington, LLC, 1660 Lincoln
Street, Suite 3050, Denver, Colorado 80264, commencing at 9:00 a.m. local time
on the business day following the satisfaction or waiver of all conditions to
the obligations of the Parties to consummate the transactions contemplated
hereby (other than conditions with respect to actions the respective Parties
will take at the Closing itself) and the determination of the Purchase Price
pursuant to this §2 or such other date as the Parties may mutually determine
(the “Closing Date”).

11

--------------------------------------------------------------------------------



(e) Deliveries at Closing.  


At the Closing, (i) Sellers will deliver to Buyer the various certificates,
instruments, and documents referred to in §7(a) below; (ii) Buyer will deliver
to Sellers the various certificates, instruments, and documents referred to in
§7(b) below; (iii) Sellers will execute, acknowledge (if appropriate), and
deliver to Buyer (A) assignments (including Intellectual Property transfer
documents) in the forms attached hereto as Exhibit A and (B) such other
instruments of sale, transfer, conveyance, and assignment as Buyer and its
counsel may reasonably request; (iv) Buyer will deliver to Sellers the Purchase
Price and the Cash Adjustment; (v) Sellers shall deliver to Buyer the Bank
Account Amount; and (vi) Buyer will make the Termination Payments.


(f) December Balance Sheet.  


The Parties agree that the balance sheet attached hereto as Exhibit C is an
accurate balance sheet prepared in accordance with GAAP for the Target as of
December 31, 2005, as adjusted to reflect assumptions and agreements of the
Parties with respect to the Acquired Assets and Assumed Liabilities.


 (g) Cash Adjustments. 


(i) At the Closing, Buyer agrees to pay to Sellers the amount of cash Parent has
provided to Target to operate since December 31, 2005 calculated as set forth
below in this §2(g), payable in cash by wire transfer or delivery of other
immediately available funds (the “Cash Adjustment”). The Cash Adjustment shall
be an amount equal to $1,941,718 as the amount of Target’s cash on hand at
December 31, 2005 (A) plus $467,000 advanced by Parent to Target in January
2006, and (B) plus $50,000 as an allocation to Seller of Target’s profits for
the first fiscal quarter of 2006; resulting in a final Cash Adjustment of
$2,458,718.


(ii) At the Closing, Sellers agree to close all of the Division’s bank accounts
with JP Morgan Chase Bank, N.A., as well as all other accounts with any other
banking or similar institutions (the “Bank Accounts”) and to pay to Buyer by
wire transfer or delivery of other immediately available funds an amount equal
to the amount of cash in the Bank Accounts as of the Closing (the “Bank Account
Amount”). Buyer and Sellers shall jointly instruct the banks at which the Bank
Accounts were located to honor all checks drawn on the Bank Accounts subsequent
to the closing of the Bank Accounts with proceeds from the Buyer’s bank accounts
and Sellers shall have no further liability for such checks.


 (h) Purchase Price Allocation. 


(i) Within 60 days after the Closing Date, Buyer will prepare an allocation of
the Purchase Price (and all other capitalized costs) among the Acquired Assets
in accordance with Code §1060 and the Treasury Regulations thereunder (and any
similar provision of state, local or foreign law, as appropriate), and deliver
to Parent a written draft of the allocation (the “Draft Allocation”). Sellers
shall timely and properly prepare, execute, file and deliver all such documents,
forms and other information as Buyer may reasonably request to prepare the Draft
Allocation.


(ii) If Parent has any objections to the Draft Allocation, Parent shall deliver
a written detailed statement describing its objections to Buyer within 15 days
after receiving the Draft Allocation. Buyer and Parent shall use reasonable
efforts to resolve any such objections themselves. If the Parties do not obtain
a final resolution within 30 days after Buyer has received the statement of
objections, however, Buyer and Parent shall select an accounting firm mutually
acceptable to the Parties to resolve any remaining objections. If Buyer and
Parent are unable to agree on the choice of an accounting firm, they will select
a nationally-recognized accounting firm by lot (after excluding their respective
regular outside accounting firms). The determination of any accounting firm so
selected shall be set forth in writing and shall be conclusive and binding upon
the Parties. Buyer shall revise the Draft Allocation in writing as appropriate
to reflect the resolution of any objections thereto pursuant to this §2(h)(ii).
The “Final Allocation” shall mean the written Draft Allocation together with any
revisions thereto pursuant to this §2(h)(ii).

12

--------------------------------------------------------------------------------



(iii) In the event the Parties submit any unresolved objections to an accounting
firm for resolution as provided in §2(h)(ii) above, Buyer and Sellers shall
equally share responsibility for the fees and expenses of the accounting firm.


(iv) Buyer and Sellers and their Affiliates shall report, act, and file Tax
Returns (including, but not limited to Internal Revenue Service Form 8594) in
all respects and for all purposes consistent with the Final Allocation. Neither
Buyer nor Sellers shall take any position (whether in audits, tax returns or
otherwise) that is inconsistent with the Final Allocation unless required to do
so by applicable law.


  §3.    Sellers’ Representations and Warranties.  


Each of Sellers jointly and severally represents and warrants to Buyer that the
statements contained in this §3 are correct and complete as of the date of the
Original Agreement and will be correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this §3), except as set forth in the disclosure
schedule accompanying this Agreement (the “Disclosure Schedule”). The Disclosure
Schedule will be arranged in paragraphs corresponding to the lettered and
numbered paragraphs contained in this §3.


(a) Organization.  


Other than Target, each of Parent and Parent’s Subsidiaries is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Target is a limited partnership duly organized, validly
existing, and in good standing under the laws of the State of Delaware. Sellers
are duly authorized to conduct business and are in good standing under the laws
of each jurisdiction where such qualification is required except to the extent
that any failure to be so qualified would not result in a Material Adverse
Effect. Sellers have full power and authority and all licenses, permits,
consents, approvals and authorizations necessary to carry on the businesses in
which they are engaged and in which they presently propose to engage and to own
and use the properties owned and used by them, except for those licenses,
authorizations, permits, consents and approvals the absence of which would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on Sellers. §3(a) of the Disclosure Schedule lists the directors
and officers each of Sellers. Sellers have delivered or made available to Buyer
correct and complete copies of the certificate of incorporation and bylaws of
Parent and the certificate of limited partnership and limited partnership
agreement of Target (each as amended to date). The minute books (containing the
records of meetings or actions of the stockholders, partners, board of
directors, and any committees), the stock certificate books, the stock record
books and other records detailing the actions of each of Sellers, as applicable,
are correct and complete. Parent is not in violation of any provision of its
certificate of incorporation or bylaws. Target is not in violation of any
provision of its certificate of limited partnership or limited partnership
agreement.


(b) Authorization of Transaction.  


Parent has full power and authority (including full corporate power and
authority) to execute and deliver this Agreement, the Voting Agreements and all
other agreements contemplated hereunder (collectively, the “Transaction
Agreements”) and to perform its obligations thereunder. Other than the Voting
Agreements, Target has full power and authority (including full limited
partnership power and authority) to execute and deliver the Transaction
Agreements and to perform its obligations thereunder. Other than compliance with
any applicable requirements of the Securities Act or the Securities Exchange Act
and as set forth on §3(b) of the Disclosure Schedule, Sellers need not give any
notice to, make any filing with, or obtain any authorization, consent, or
approval of any government, governmental agency or any third party in order to
enter into the Transaction Agreements or to consummate the transactions
contemplated thereunder. Tidel Cash Systems, Inc. and Tidel Services, Inc. have
full power and authority as the partners of Target to approve and adopt this
Agreement and the transactions contemplated hereby. The execution, delivery and
performance of the Transaction Agreements and the consummation of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of Sellers and Subsidiaries of Parent (including, without
limitation, approval of Parent’s board of directors and the approval Tidel Cash
Systems, Inc. and Tidel Services, Inc. as the partners of Target), subject only
to the approval and adoption of this Agreement and the transactions contemplated
hereby at the Parent Stockholders Meeting. Each of the Transaction Agreements
have been, or will be, duly executed and delivered by each of Sellers and
constitute, or will constitute when executed and delivered, the legal, valid and
binding obligation of each of Sellers, enforceable against each of Sellers in
accordance with their terms, except that such enforceability may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting or relating
to creditors’ rights generally, and is subject to general principles of equity.
The board of directors of Parent has (A) declared this Agreement and the
transactions contemplated hereby advisable and fair to and in the best interest
of Sellers and stockholders of Parent, (B) approved this Agreement and the other
Transaction Agreements in accordance with the law of the State of Delaware,
(C) resolved to recommend the approval of this Agreement by stockholders of
Parent and (D) directed that this Agreement be submitted to the stockholders of
Parent for approval at the Parent Stockholders Meeting.

13

--------------------------------------------------------------------------------



(c) Non-contravention.  


Neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby (including the assignments and
assumptions referred to in §2 above), will (i) violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge,
or other restriction of any government, governmental agency, or court to which
Sellers are subject or any provision of the certificate of incorporation or
bylaws of Parent or the certificate of limited partnership or the limited
partnership agreement of Target or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any material agreement, contract, lease, license, instrument, or other
arrangement to which either of Sellers is party or by which either of Sellers is
bound or to which any of their respective assets is subject (or result in the
imposition of any Lien upon any of its assets).


(d) Brokers’ Fees and Fairness Opinion.


Except for Capitalink, L.C., a copy of whose engagement agreement has been
provided to Buyer, there is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of
Sellers who might be entitled to any fee or commission from Sellers or any of
their Affiliates in connection with the transactions contemplated by this
Agreement. Parent has received the opinion of Capitalink, L.C., financial
advisor to Sellers, to the effect that, as of the date of this Agreement, the
transactions contemplated by this Agreement are fair to the stockholders of
Parent from a financial point of view.

14

--------------------------------------------------------------------------------



(e) Title to Assets.  


Subject to the approval of this Agreement and the transactions contemplated
hereby by the stockholders of Parent and except as set forth on §3(e) of the
Disclosure Schedule, Sellers have good and marketable title to all of the
Acquired Assets, free and clear of any Liens or restrictions on transfer. The
Acquired Assets constitute all material assets required to operate, and
currently used in the operation of Division.


(f) Subsidiaries. 


Other than Target, each of Parent’s direct or indirect Subsidiaries other than
AnyCard International, Inc. (each a “Division Subsidiary”) is a corporation or
limited partnership duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its organization. Each Division Subsidiary is
duly authorized to conduct business and is in good standing under the laws of
each jurisdiction where such qualification is required except to the extent that
the failure to be so qualified would not constitute a Material Adverse Effect.
Each Division Subsidiary has full corporate or limited partnership power and
authority and all licenses, permits, and authorizations necessary to carry on
the business in which it is engaged and in which it presently proposes to engage
and to own and use the properties owned and used by it. Sellers have delivered
to Buyer correct and complete copies of the charter, bylaws, certificate of
limited partnership and limited partnership agreement of each Division
Subsidiary (as amended to date). Target has no Subsidiaries. Other than Target,
none of the Acquired Assets are owned or held by any Subsidiaries of Parent.
Other than administrative functions, the business and operations of Division
have been solely conducted through Target.


(g) SEC Filings and Financial Statements.  


(i) SEC Filings.


(A) Parent has delivered or made available to Buyer true and complete copies of
Parent’s (i) combined annual report on Form 10-K for its fiscal years ended
September 30, 2004 and 2003, (ii) quarterly reports on Form 10-Q for its fiscal
quarters ended June 30, 2005, March 31, 2005 and December 31, 2004, (iii) its
proxy or information statements relating to meetings of, or actions taken
without a meeting by, the stockholders of Parent held since June 30, 2002, and
(iv) all of its other reports, statements, schedules and registration statements
(and all exhibits, attachments, schedules and appendixes filed with the
foregoing) filed with the SEC since September 30, 2004 (collectively, the “SEC
Documents”).


(B) As of its filing date (or, if amended or superseded by a filing prior to the
date hereof, on the date of such filing), each SEC Document filed pursuant to
the Securities Exchange Act did not, and each such SEC Document filed subsequent
to the date hereof will not, contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.


(C) The proxy statement of Parent to be filed with the SEC in connection with
the Parent Stockholders Meeting (the “Parent Proxy Statement”) and any
amendments or supplements thereto will, when filed, comply as to form in all
material respects with the applicable requirements of the Securities Exchange
Act. At the time the Parent Proxy Statement or any amendment or supplement
thereto is first mailed to stockholders of Parent, and at the time such
stockholders vote on the approval and adoption of this Agreement and the
transactions contemplated hereby, the Amendment and the Motion, and at the
Closing, the Parent Proxy Statement, as supplemented or amended, if applicable,
will not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. The
representations and warranties contained in this subsection will not apply to
statements or omissions included in the Parent Proxy Statement based upon
information furnished to Parent in writing by Buyer specifically for use
therein.

15

--------------------------------------------------------------------------------



(ii) Financial Statements.


(A) The audited consolidated financial statements and unaudited consolidated
interim financial statements of Parent included in the SEC Documents (the
“Financial Statements”) complied as to form in all material respects with the
applicable rules and regulations of the SEC with respect thereto and fairly
present, in conformity with GAAP applied on a consistent basis (except as may be
indicated in the notes thereto), the consolidated financial position of Parent
and its consolidated Subsidiaries as of the dates thereof and their consolidated
results of operations and cash flows for the periods then ended (subject to
normal year-end adjustments in the case of any unaudited interim financial
statements).


(B) Except as set forth in the SEC Documents, the books and records of Parent
(i) have been maintained in accordance with good business practices on a basis
consistent with prior years, (ii) state in reasonable detail the material
transactions and dispositions of the assets of Parent and Parent’s Subsidiaries
and (iii) accurately and fairly reflect the basis for the consolidated financial
statements of Parent filed with the SEC with each of Parent’s reports on Forms
10-K and 10-Q set forth in §3(g)(i) above.


(h) Events Subsequent to Most Recent Balance Sheet.  


Since the date of the Most Recent Balance Sheet, there has not been any Material
Adverse Change. Without limiting the generality of the foregoing and solely with
respect to the Division and except as set forth on §3(h) of the Disclosure
Schedule, since that date:


(i) Sellers have not sold, leased, transferred, or assigned any of their assets,
tangible or intangible, other than for a fair consideration in the Ordinary
Course of Business;


(ii) Sellers have not entered into any agreement, contract, lease, or license
(or series of related agreements, contracts, leases, and licenses) either
involving more than $10,000 or outside the Ordinary Course of Business;


(iii) no party (including Sellers) has accelerated, terminated, modified, or
cancelled any agreement, contract, lease, or license (or series of related
agreements, contracts, leases, and licenses) involving more than $10,000 to
which either of Sellers is a party or by which either of them is bound;


(iv) Sellers have not imposed or permitted to exist any Lien upon any of its
assets, tangible or intangible;


(v) Sellers have not made any capital expenditure (or series of related capital
expenditures) either involving more than $10,000 or outside the Ordinary Course
of Business;

16

--------------------------------------------------------------------------------



(vi) Sellers have not made any capital investment in, any loan to, or any
acquisition of the securities or assets of, any other Person (or series of
related capital investments, loans, and acquisitions) either involving more than
$10,000 or outside the Ordinary Course of Business;


(vii) Sellers have not delayed or postponed the payment of accounts payable and
other Liabilities outside the Ordinary Course of Business;


(viii) Sellers have not cancelled, compromised, waived, or released any right or
claim (or series of related rights and claims) either involving more than
$10,000 or outside the Ordinary Course of Business;


(ix) Sellers have not transferred, assigned, or granted any license or
sublicense of any rights under or with respect to any Intellectual Property;


(x) there has been no change made or authorized in the certificate of
incorporation or bylaws of Parent or the certificate of limited partnership or
limited partnership agreement of Target;


(xi) Sellers have not experienced any material damage, destruction, or loss
(whether or not covered by insurance) to their property;


(xii) other than the termination of the Employment Agreements, Sellers have not
made any loan to, or entered into any other transaction with, any of the
directors, officers, and employees of Sellers or any Subsidiaries of Parent;


(xiii) other than the termination of the Employment Agreements, Sellers have not
entered into any employment contract or collective bargaining agreement, written
or oral, or modified the terms of any such existing contract or agreement;


(xiv) other than the payment of reasonable and customary end of year holiday
bonuses, Sellers have not granted any increase in the base compensation of any
of the directors, officers, and employees of Sellers outside the Ordinary Course
of Business;


(xv) other than the termination of the Employment Agreements, Sellers have not
adopted, amended, modified, or terminated any bonus, profit sharing, incentive,
severance, or other plan, contract, or commitment for the benefit of any of the
directors, officers, and employees of Sellers (or taken any such action with
respect to any other Employee Benefit Plan);


(xvi) other than the termination of the Employment Agreements, Sellers have not
made any other change in employment terms for any of the directors, officers,
and employees of Sellers outside the Ordinary Course of Business;


(xvii) there has not been any other material occurrence, event, incident,
action, failure to act, or transaction outside the Ordinary Course of Business;


(xviii) Sellers have not discharged a material Liability or Lien outside the
Ordinary Course of Business;


(xix) Sellers have not disclosed any Confidential Information except pursuant to
a valid, binding and enforceable non-disclosure agreement;

17

--------------------------------------------------------------------------------



(xx) there has not been any change in any method of accounting or accounting
principles or practice by Sellers, except for any such change required by reason
of a concurrent change in GAAP or Regulation S-X under the Securities Exchange
Act;


(xxi) there has not been any Tax election made or changed, any annual Tax
accounting period changed, any method of Tax accounting adopted or changed, any
amended Tax Returns or claims for Tax refunds filed, any closing agreement
entered into, any Tax claim, audit or assessment settled, or any right to claim
a Tax refund, offset or other reduction in Tax liability surrendered; and


(xxii) Sellers have not committed to any of the foregoing.


(i) Undisclosed Liabilities. 


Except as set forth on §3(i) of the Disclosure Schedule, Sellers do not have any
Liability (and there is no Basis for any present or future action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand against
any of them giving rise to any Liability) relating to Division, except for (i)
Liabilities set forth on the face of the Most Recent Balance Sheet (rather than
in any notes thereto) and (ii) Liabilities that have arisen after the date of
the Most Recent Balance Sheet in the Ordinary Course of Business (none of which
results from, arises out of, relates to, is in the nature of, or was caused by
any breach of contract, breach of warranty, tort, infringement, or violation of
law).


(j) Legal Compliance.  


Each of Sellers, and their respective predecessors and Affiliates has complied
in all material respects with all applicable laws (including rules, regulations,
codes, plans, injunctions, judgments, orders, decrees, rulings, and charges
thereunder and including the Foreign Corrupt Practices Act, 15 U.S.C. §78dd-1,
et seq.) of federal, state, local, and foreign governments (and all agencies
thereof), and no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, demand, or notice has been filed or commenced against any of
them alleging any failure so to comply.


(k) Tax Matters. 


(i) Sellers have timely filed all Tax Returns that Sellers were required to
file. All such Tax Returns were correct and complete in all material respects.
All Taxes owed by Sellers (whether or not shown on any Tax Return) have been
paid unless they are currently being contested in good faith as set forth on
§3(k)(i) of the Disclosure Schedule and a reserve therefore is set forth on the
Most Recent Balance Sheet. Sellers are not beneficiaries of any extension of
time within which to file any Tax Return. No claim has ever been made by an
authority in a jurisdiction in which Sellers do not file Tax Returns that
Sellers are or may be subject to taxation by that jurisdiction. There are no
Liens on any of the assets of Division or Sellers that arose in connection with
any failure (or alleged failure) to pay any Tax.


(ii) Sellers have withheld and paid all Taxes required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party and all Forms W-2 and
1099 required with respect thereto have been properly completed and timely
filed.


(iii) Sellers do not, and no officer or director of Sellers or any Subsidiaries
of Parent (or any employee responsible for Tax matters expect any authority to
assess any additional Taxes with respect to Sellers for any period for which Tax
Returns have been filed. There is no dispute or claim concerning any Tax
Liability of Sellers either (A) claimed or raised by any authority in writing or
(B) as to which Sellers, or any officer or director of Sellers or any
Subsidiaries of Parent (or employees responsible for Tax matters), has Knowledge
based upon personal contact with any agent of such authority. §3(k)(iii) of the
Disclosure Schedule lists all federal, state, local, and foreign income Tax
Returns filed by Sellers for taxable periods ended on or after September 30,
2002, indicates those Tax Returns that have been audited, and indicates those
Tax Returns that currently are the subject of audit. Sellers have delivered or
made available to Buyer correct and complete copies of all income Tax Returns,
examination reports, and statements of deficiencies assessed against or agreed
to by Sellers since September 30, 2002.

18

--------------------------------------------------------------------------------



(iv) Sellers have not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.


(v) None of the Assumed Liabilities or the Termination Payments is, or will
become, an obligation to make a payment that is not deductible under Code §280G.


(l) Real Property. 


(i) Sellers have no Owned Real Property and no Owned Real Property or any
interest therein is used by Division in operating its business as currently
conducted or as proposed to be conducted. Division is not a party to any
agreement or option to purchase any real property or interest therein.


(ii) §3(l)(ii) of the Disclosure Schedule sets forth the address of each parcel
of Leased Real Property, and a true and complete list of all Leases for each
such Leased Real Property (including the date and name of the parties to such
Lease document). Sellers have delivered to Buyer a true and complete copy of
each such Lease document, and in the case of any oral Lease, a written summary
of the material terms of such Lease. With respect to each of the Leases:


(A) such Lease is legal, valid, binding, enforceable and in full force and
effect;


(B) the transactions contemplated by this Agreement do not require the consent
of any other party to such Lease, will not result in a breach of or default
under such Lease, and will not otherwise cause such Lease to cease to be legal,
valid, binding, enforceable and in full force and effect on identical terms
following the Closing;


(C) Sellers’ possession and quiet enjoyment of the Leased Real Property under
such Lease has not been disturbed and there are no disputes with respect to such
Lease;


(D) Neither Sellers, nor any other party to the Lease is in breach of or default
under such Lease, and no event has occurred or circumstance exists that, with
the delivery of notice, the passage of time or both, would constitute such a
breach or default, or permit the termination, modification or acceleration of
rent under such Lease;


(E) no security deposit or portion thereof deposited with respect to such Lease
has been applied in respect of a breach of or default under such Lease that has
not been redeposited in full;


(F) Sellers do not owe, and will not owe in the future, any brokerage
commissions or finder's fees with respect to such Lease;


(G) the other party to such Lease is not an Affiliate of, and otherwise does not
have any economic interest in, Sellers;

19

--------------------------------------------------------------------------------



(H) Sellers have not subleased, licensed or otherwise granted any Person the
right to use or occupy the Leased Real Property or any portion thereof;


(I) Sellers have not collaterally assigned or granted any other Lien in such
Lease or any interest therein; and


(J) there are no Liens on the estate or interest created by such Lease.


(iii) The Leased Real Property identified in §3(l)(iii) of the Disclosure
Schedule comprises all of the real property used or intended to be used in
Division's business.


(iv) To Sellers’ Knowledge, all buildings, structures, fixtures, building
systems and equipment, and all components thereof, including the roof,
foundation, load-bearing walls and other structural elements thereof, heating,
ventilation, air conditioning, mechanical, electrical, plumbing and other
building systems, environmental control, remediation and abatement systems,
sewer, storm and waste water systems, irrigation and other water distribution
systems, parking facilities, fire protection, security and surveillance systems,
and telecommunications, computer wiring, and cable installations, included in
the Leased Real Property (the “Improvements”) are in good condition and repair
and sufficient for the operation of Division's business. To Sellers’ Knowledge,
there are no structural deficiencies or latent defects affecting any of the
Improvements and there are no facts or conditions affecting any of the
Improvements that would, individually or in the aggregate, interfere in any
respect with the use or occupancy of the Improvements or any portion thereof in
the operation of Division's business as currently conducted thereon.


(v) To Sellers’ Knowledge, there is no condemnation, expropriation or other
proceeding in eminent domain, pending or threatened, affecting any parcel of
Leased Real Property or any portion thereof or interest therein. To Sellers’
Knowledge, there is no injunction, decree, order, writ or judgment outstanding,
nor any claim, litigation, administrative action or similar proceeding, pending
or threatened, relating to the ownership, lease, use or occupancy of the Leased
Real Property or any portion thereof, or the operation of Division's business as
currently conducted thereon.


(vi) The Leased Real Property is in material compliance with all applicable
building, zoning, subdivision, health and safety and other land use laws,
including the Americans with Disabilities Act of 1990, as amended, and all
insurance requirements affecting the Leased Real Property (collectively, the
“Real Property Laws”), and the current use and occupancy of the Leased Real
Property and operation of Division's business thereon does not materially
violate any Real Property Laws. Sellers have not received any notice of
violation of any Real Property Law and, to Sellers’ Knowledge, there is no Basis
for the issuance of any such notice or the taking of any action for such
violation.


(vii) To Sellers’ Knowledge, all material water, oil, gas, electrical, steam,
compressed air, telecommunications, sewer, storm and waste water systems and
other utility services or systems for the Leased Real Property have been
installed and are operational and sufficient for the operation of Division's
business as currently conducted thereon.


(viii) All material certificates of occupancy, permits, licenses, franchises,
approvals and authorizations (collectively, the “Real Property Permits”) of all
governmental authorities, board of fire underwriters, association or any other
entity having jurisdiction over the Leased Real Property that are required or
appropriate to use or occupy the Leased Real Property or operate Division's
business as currently conducted thereon, have been issued and are in full force
and effect. §3(l)(viii) of the Disclosure Schedule lists all material Real
Property Permits held by Sellers with respect to each parcel of Leased Real
Property. Sellers have delivered to Buyer a true and complete copy of all Real
Property Permits. Sellers have not received any notice from any governmental
authority or other entity having jurisdiction over the Leased Real Property
threatening a suspension, revocation, modification or cancellation of any Real
Property Permit and, to Sellers’ Knowledge, there is no Basis for the issuance
of any such notice or the taking of any such action. The Real Property Permits
are transferable to Buyer without the consent or approval of the issuing
governmental authority or entity; no disclosure, filing or other action by
Sellers is required in connection with such transfer, and Buyer shall not be
required to assume any additional liabilities or obligations under the Real
Property Permits as a result of such transfer.

20

--------------------------------------------------------------------------------



(ix) To Sellers’ Knowledge, the classification of each parcel of Leased Real
Property under applicable zoning laws, ordinances and regulations permits the
use and occupancy of such parcel and the operation of Division's business as
currently conducted thereon, and permits the Improvements located thereon as
currently constructed, used and occupied.


(m) Intellectual Property. 


(i) Sellers own and possess or have the right to use pursuant to a valid and
enforceable written license, sublicense, agreement, or permission all
Intellectual Property necessary or desirable for the operation of Division as
presently conducted and as presently proposed to be conducted. Each item of
Intellectual Property owned or used by Sellers immediately prior to the Closing
will be owned or available for use by Buyer on identical terms and conditions
immediately subsequent to the Closing. Sellers have taken all necessary and
desirable action to maintain and protect each item of Intellectual Property that
it owns or uses.


(ii) Sellers have not interfered with, infringed upon, misappropriated, or
otherwise come into conflict with any Intellectual Property rights of third
parties. Other than the complaint filed by Corporate Safe Specialists, Inc.
against Sellers on June 9, 2005 (the “CSS Claim”), none of Sellers, any
Subsidiaries of Parent or any of their officers and directors (and employees
with responsibility for Intellectual Property matters) have ever received any
charge, complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or violation (including any claim that Sellers
must license or refrain from using any Intellectual Property rights of any third
party) that has not been resolved pursuant to a final non-appealable court order
or binding effective settlement and release agreement that does not have a
Material Adverse Effect. To Sellers’ Knowledge, no third party has interfered
with, infringed upon, misappropriated, or otherwise come into conflict with any
Intellectual Property rights of Sellers.


(iii) §3(m)(iii) of the Disclosure Schedule identifies each patent or
registration which has been issued to Sellers with respect to any of their
Intellectual Property, identifies each pending patent application or application
for registration Sellers have made with respect to any of their Intellectual
Property, and identifies each license, sublicense, agreement, or other
permission that Sellers have granted to any third party with respect to any of
their Intellectual Property (together with any exceptions). Sellers have
delivered or made available to Buyer correct and complete copies of all such
patents, registrations, applications, licenses, sublicenses, agreements, and
permissions (as amended to date) and have made available to Buyer correct and
complete copies of all other written documentation evidencing ownership and
prosecution (if applicable) of each such item. §3(m)(iii) of the Disclosure
Schedule also identifies each registered or unregistered trademark, service
mark, trade name, corporate name or Internet domain name, computer software item
(other than commercially available off-the-shelf software purchased or licensed
for less than a total cost of $10,000 in the aggregate) and each material
registered or unregistered copyright used by Sellers in connection with the
business of Division. With respect to each item of Intellectual Property
required to be identified in §3(m)(iii) of the Disclosure Schedule:

21

--------------------------------------------------------------------------------



(A) Sellers own and possess all right, title, and interest in and to the item,
free and clear of any Lien, license, or other restriction or limitation
regarding use or disclosure;


(B) the item is not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge;


(C) except for the CSS Claim, no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand is pending or, to Sellers’
Knowledge, is threatened that challenges the legality, validity, enforceability,
use, or ownership of the item, and there are no grounds for the same;


(D) Sellers have not agreed to indemnify any Person for or against any
interference, infringement, misappropriation, or other conflict with respect to
the item; and


(E) no loss or expiration of the item is threatened, pending, or reasonably
foreseeable, except for patents or copyrights expiring at the end of their
statutory terms (and not as a result of any act or omission by Sellers,
including, without limitation, a failure by Sellers to pay any required
maintenance fees).


(iv) §3(m)(iv) of the Disclosure Schedule identifies each item of Intellectual
Property that any third party owns and that Division uses pursuant to license,
sublicense, agreement, or permission. Sellers have delivered or made available
to Buyer correct and complete copies of all such licenses, sublicenses,
agreements, and permissions (as amended to date). With respect to each item of
Intellectual Property required to be identified in §3(m)(iv) of the Disclosure
Schedule:


(A) the license, sublicense, agreement, or permission covering the item is
legal, valid, binding, enforceable, and in full force and effect;


(B) the license, sublicense, agreement, or permission will continue to be legal,
valid, binding, enforceable, and in full force and effect on identical terms
following the consummation of the transactions contemplated hereby (including
the assignments and assumptions referred to in §2 above);


(C) Sellers are not and, to Sellers’ Knowledge, no other party to the license,
sublicense, agreement, or permission is in breach or default, and no event has
occurred that with notice or lapse of time would constitute a breach or default
or permit termination, modification, or acceleration thereunder;


(D) no party to the license, sublicense, agreement, or permission has repudiated
any provision thereof;


(E) with respect to each sublicense, the representations and warranties set
forth in subsections (A) through (D) above are true and correct with respect to
the underlying license;


(F) to Sellers’ Knowledge, the underlying item of Intellectual Property is not
subject to any outstanding injunction, judgment, order, decree, ruling, or
charge;

22

--------------------------------------------------------------------------------



(G) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or, to Seller’s Knowledge, is threatened that
challenges the legality, validity, or enforceability of the underlying item of
Intellectual Property, and, to Sellers’ Knowledge, there are no grounds for the
same; and


(H) Sellers have not granted any sublicense or similar right with respect to the
license, sublicense, agreement, or permission.


(v) Except for the CSS Claim, to Sellers’ Knowledge: (A) Sellers have not in the
past nor will interfere with, infringe upon, misappropriate, or otherwise come
into conflict with, any Intellectual Property rights of third parties as a
result of the continued operation of the business of Division as presently
conducted and as presently proposed to be conducted; (B) there are no facts that
indicate a likelihood of any of the foregoing; and (C) no notices regarding any
of the foregoing (including, without limitation, any demands or offers to
license any Intellectual Property from any third party) have been received.


(vi) Sellers have taken all necessary and desirable actions to maintain and
protect all of the Intellectual Property and will continue to maintain and
protect all of the Intellectual Property so as not to adversely affect the
validity or enforceability thereof. To the Knowledge of Sellers, the owners of
any of the Intellectual Property licensed to Sellers in connection with the
business of Division have taken all necessary and desirable actions to maintain
and protect the Intellectual Property covered by such license.


(vii) Sellers have complied with and are presently in compliance in all material
respects with all foreign, federal, state, local, governmental (including, but
not limited to, the Federal Trade Commission and State Attorneys General),
administrative or regulatory laws, regulations, guidelines and rules applicable
to any Intellectual Property and Sellers shall take all steps necessary to
ensure such compliance until the Closing.


(n) Tangible Assets.  


Sellers own or lease all buildings, machinery, equipment, and other tangible
assets necessary for the conduct of the business of Division as presently
conducted and as presently proposed to be conducted. Each such tangible asset is
free from all defects (patent and latent), has been maintained in accordance
with normal industry practice, is in good operating condition and repair
(subject to normal wear and tear), and is suitable for the purposes for which it
presently is used and presently is proposed to be used.


(o) Inventory.  


The inventory of Division is owned by Sellers and consists of raw materials and
supplies, manufactured and purchased parts, goods in process, and finished
goods, all of which is merchantable and fit for the purpose for which it was
procured or manufactured, and none of which is slow-moving, obsolete, damaged,
or defective, subject only to the reserve for inventory writedown set forth on
the face of the Most Recent Balance Sheet (rather than in any notes thereto) as
adjusted for the passage of time through the Closing Date in accordance with the
past custom and practice of Division.


(p) Contracts.  


§3(p) of the Disclosure Schedule lists the following contracts and other
agreements relating to Division:

23

--------------------------------------------------------------------------------



(i) any agreement (or group of related agreements) for the lease of personal
property to or from any Person providing for lease payments in excess of $10,000
per annum;


(ii) any agreement (or group of related agreements) for the purchase or sale of
raw materials, commodities, supplies, products, or other personal property, or
for the furnishing or receipt of services, the performance of which will extend
over a period of more than one year, result in a loss to Division, or involve
consideration in excess of $10,000;


(iii) any agreement concerning a partnership or joint venture;


(iv) any agreement (or group of related agreements) under which it has created,
incurred, assumed, or guaranteed any indebtedness for borrowed money, or any
capitalized lease obligation, in excess of $10,000 or under which it has imposed
a Lien on any of its assets, tangible or intangible;


(v) any agreement concerning confidentiality or non-competition;


(vi) any material agreement involving either Seller on the one hand and any
Affiliate of Parent or Parent’s Subsidiaries on the other hand;


(vii) any profit sharing, stock option, stock purchase, stock appreciation,
deferred compensation, severance, or other plan or arrangement for the benefit
of the current or former directors, officers, and employees of Sellers or any
Subsidiaries of Parent;


(viii) any collective bargaining agreement;


(ix) any agreement for the employment of any individual on a full-time,
part-time, consulting, or other basis providing annual compensation in excess of
$50,000 or providing any severance benefits;


(x) any agreement under which it has advanced or loaned any amount to any of the
directors, officers, and employees of Sellers or Subsidiaries of Parent outside
the Ordinary Course of Business;


(xi) any agreement under which the consequences of a default or termination
could have a Material Adverse Effect;


(xii) any settlement, conciliation or similar agreement, the performance of
which will involve payment after the Closing Date of consideration in excess of
$10,000;


(xiii) any agreement under which Sellers have advanced or loaned any other
Person amounts in the aggregate exceeding $10,000; or


(xiv) any other agreement (or group of related agreements) the performance of
which involves consideration in excess of $10,000.


Sellers have delivered or made available to Buyer a correct and complete copy of
each agreement (as amended to date) listed in §3(p) of the Disclosure Schedule.
With respect to each such agreement: (A) the agreement is legal, valid, binding,
enforceable, and in full force and effect; (B) the agreement will continue to be
legal, valid, binding, enforceable, and in full force and effect on identical
terms following the consummation of the transactions contemplated hereby
(including the assignments and assumptions referred to in §2 above); (C) no
party is in breach or default, and no event has occurred that with notice or
lapse of time would constitute a breach or default, or permit termination,
modification, or acceleration, under the agreement; and (D) no party has
repudiated any provision of the agreement. Other than as explicitly identified
in §3(p) of the Disclosure Schedule, all such contracts are freely assignable to
Buyer.

24

--------------------------------------------------------------------------------



(q) Notes and Accounts Receivable.  


All notes and accounts receivable of Sellers relating to Division are reflected
properly on their books and records, are valid receivables subject to no setoffs
or counterclaims, are current and collectible, and will be collected in
accordance with their terms at their recorded amounts except as set forth on
§3(q) of the Disclosure Schedule, subject only to the reserve for bad debts set
forth on the face of the Most Recent Balance Sheet (rather than in any notes
thereto) as adjusted for the passage of time through the Closing Date in
accordance with the past custom and practice of Division.


(r) Powers of Attorney.  


There are no outstanding powers of attorney executed on behalf of Sellers.


(s) Insurance. 


Sellers have in full force and effect insurance policies insuring the properties
and assets of Division (including the Acquired Assets). With respect to each
such insurance policy: (A) the policy is legal, valid, binding, enforceable, and
in full force and effect; (B) neither Sellers nor, to Sellers’ Knowledge, any
other party to the policy is in breach or default (including with respect to the
payment of premiums or the giving of notices), and no event has occurred that,
with notice or the lapse of time, would constitute such a breach or default, or
permit termination, modification, or acceleration, under the policy; and (C)
neither Sellers nor, to Sellers’ Knowledge, any other party to the policy has
repudiated any provision thereof. Sellers currently are covered, and have been
covered during the past five (5) years, by insurance in scope and amount
customary and reasonable for the business in which it has engaged during the
aforementioned period.


(t) Litigation.  


§3(t) of the Disclosure Schedule sets forth each instance in which Sellers (i)
are subject to any outstanding injunction, judgment, order, decree, ruling, or
charge relating to Division or (ii) are a party or, to Sellers’ Knowledge, are
threatened to be made a party to any action, suit, proceeding, hearing, or
investigation of, in, or before any court or quasi-judicial or administrative
agency of any federal, state, local, or foreign jurisdiction or before any
arbitrator. None of the actions, suits, proceedings, hearings, and
investigations set forth in §3(t) of the Disclosure Schedule would reasonably be
expected to result in any Material Adverse Change. None of Sellers or the
directors and officers of Sellers or any Subsidiaries of Parent (and employees
with responsibility for litigation matters) have any reason to believe that any
such action, suit, proceeding, hearing, or investigation may be brought or
threatened against Sellers.


(u) Product Warranty.  


Each product manufactured, sold, leased, or delivered by Division has been in
conformity with all applicable contractual commitments and all express and
implied warranties, and Sellers do not have any Liability (and there is no Basis
for any present or future action, suit, proceeding, hearing, investigation,
charge, complaint, claim, or demand against any of them giving rise to any
Liability) for replacement or repair thereof or other damages in connection
therewith, subject only to the reserve for product warranty claims set forth on
the face of the Most Recent Balance Sheet (rather than in any notes thereto) as
adjusted for the passage of time through the Closing Date in accordance with the
past custom and practice of Division. No product manufactured, sold, leased, or
delivered by Division is subject to any guaranty, warranty, or other indemnity
beyond the applicable standard terms and conditions of sale or lease.

25

--------------------------------------------------------------------------------



(v) Product Liability.  


Sellers do not have any Liability (and there is no Basis for any present or
future action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand against any of them giving rise to any Liability) arising out
of any injury to individuals or property as a result of the ownership,
possession, or use of any product manufactured, sold, leased, or delivered by
Division.


(w) Employees.  


(i) With respect to the business of Division:


(A) there is no collective bargaining agreement or relationship with any labor
organization;


(B) to the Knowledge of Sellers, no executive or manager of Division (1) has any
present intention to terminate his or her employment, or (2) is a party to any
confidentiality, non-competition, proprietary rights or other such agreement
between such employee and any Person besides Sellers that would be material to
the performance of such employee’s employment duties, or the ability of Sellers
or Buyer to conduct the business of Division;


(C) no labor organization or group of employees has filed any representation
petition or made any written or oral demand for recognition;


(D) to the Knowledge of Sellers, no union organizing or decertification efforts
are underway or threatened and no other question concerning representation
exists;


(E) no labor strike, work stoppage, slowdown, or other material labor dispute
has occurred, and none is underway or, to the Knowledge of Sellers, threatened;


(F) there is no workman’s compensation liability, experience or matter that
would reasonably be expected to have a Material Adverse Effect;


(G) there is no employment-related charge, complaint, grievance, investigation,
inquiry or obligation of any kind, pending or, to Sellers’ Knowledge, threatened
in any forum, relating to an alleged violation or breach by Sellers (or their
officers or directors) of any law, regulation or contract; and


(H) no employee or agent of Sellers has committed any act or omission giving
rise to material liability for any violation or breach identified in subsection
(G) above.


(ii) Except as set forth in §3(w)(ii) of the Disclosure Schedule, (A) there are
no employment contracts or severance agreements with any employees of Sellers
engaged in the operation of Division, and (B) there are no written personnel
policies, rules or procedures applicable to employees of Sellers engaged in the
operation of Division.


(iii) With respect to this transaction, any notice required under any law or
collective bargaining agreement has been given, and all bargaining obligations
with any employee representative have been, or prior to the Closing Date will
be, satisfied. Sellers have not implemented any plant closing or layoff of
employees that could implicate the Worker Adjustment and Retraining Notification
Act of 1988, as amended, or any similar foreign, state, or local law, regulation
or ordinance, and no such action will be implemented without advance
notification to Buyer.

26

--------------------------------------------------------------------------------



(iv) Buyer will not have as a consequence of any transaction contemplated by the
Transaction Agreements, any liability or obligation with respect to or under any
agreement between either of Sellers and any employee.


(x) Employee Benefit Plans. 


(i) §3(x)(i) of the Disclosure Schedule lists each Employee Benefit Plan that
Sellers maintain, to which Sellers contribute or have any obligation to
contribute, or with respect to which Sellers have any Liability. Sellers have
not, nor has any Subsidiary or Affiliate of Parent, been parties to a
multi-employer defined benefit plan within the meaning of ERISA.


(A) Each such Employee Benefit Plan (and each related trust, insurance contract,
or fund) has been maintained, funded and administered in accordance with the
terms of such Employee Benefit Plan and the terms of any applicable collective
bargaining agreement and complies in form and in operation in all respects with
the applicable requirements of ERISA, the Code, and other applicable laws.


(B) All required reports and descriptions (including Form 5500 annual reports,
summary annual reports, and summary plan descriptions) have been timely filed
and/or distributed in accordance with the applicable requirements of ERISA and
the Code with respect to each such Employee Benefit Plan. The requirements of
COBRA have been met with respect to each such Employee Benefit Plan and each
Employee Benefit Plan maintained by Sellers or an ERISA Affiliate that is an
Employee Welfare Benefit Plan subject to COBRA.


(C) All contributions (including all employer contributions and employee salary
reduction contributions) that are due have been made within the time periods
prescribed by ERISA and the Code to each such Employee Benefit Plan that is an
Employee Pension Benefit Plan and all contributions for any period ending on or
before the Closing Date that are not yet due have been made to each such
Employee Pension Benefit Plan or accrued in accordance with the past custom and
practice of Sellers. All premiums or other payments for all periods ending on or
before the Closing Date have been paid with respect to each such Employee
Benefit Plan that is an Employee Welfare Benefit Plan.


(D) Each such Employee Benefit Plan that is intended to meet the requirements of
a “qualified plan” under Code §401(a) has received a determination from the
Internal Revenue Service that such Employee Benefit Plan is so qualified, and
nothing has occurred since the date of such determination that could adversely
affect the qualified status of any such Employee Benefit Plan. All such Employee
Benefit Plans have been or will be timely amended for the requirements of the
Tax legislation commonly known as “GUST” and “EGTRRA” and have been or will be
submitted to the Internal Revenue Service for a favorable determination letter
on the GUST requirements within the remedial amendment period prescribed by
GUST.


(E) There have been no Prohibited Transactions with respect to any such Employee
Benefit Plan or any Employee Benefit Plan maintained by Sellers or an ERISA
Affiliate. No Fiduciary has any Liability for breach of fiduciary duty or any
other failure to act or comply in connection with the administration or
investment of the assets of any such Employee Benefit Plan. No action, suit,
proceeding, hearing, or investigation with respect to the administration or the
investment of the assets of any such Employee Benefit Plan (other than routine
claims for benefits) is pending or, to Sellers’ Knowledge, threatened.

27

--------------------------------------------------------------------------------



(F) Sellers have delivered or made available to Buyer correct and complete
copies of the plan documents and summary plan descriptions, the most recent
determination letter received from the Internal Revenue Service, the most recent
annual report (Form 5500, with all applicable attachments), and all related
trust agreements, insurance contracts, and other funding arrangements that
implement each such Employee Benefit Plan.


(ii) Buyer will not have as a consequence of any transaction contemplated by the
Transaction Agreements, any liability or obligation with respect to or under any
Employee Benefit Plan.


(y) Guaranties.  


Neither of Sellers is a guarantor or otherwise is liable for any Liability
(including indebtedness) of any other Person.


(z) Environmental, Health, and Safety Matters. 


(i) Each of Sellers, and their respective predecessors and Affiliates has
complied and is in material compliance with all Environmental, Health, and
Safety Requirements.


(ii) Without limiting the generality of the foregoing, each of Sellers and their
respective Affiliates has obtained and materially complied with, and is in
material compliance with, all permits, licenses and other authorizations that
are required pursuant to Environmental, Health, and Safety Requirements for the
occupation of its facilities and the operation of its business; a list of all
such permits, licenses and other authorizations is set forth in §3(z)(ii) of the
Disclosure Schedule.


(iii) Neither Sellers nor their respective predecessors or Affiliates have
received any written or oral notice, report or other information regarding any
actual or alleged violation of Environmental, Health, and Safety Requirements,
or any Liabilities, including any investigatory, remedial or corrective
obligations, relating to any of them or their facilities arising under
Environmental, Health, and Safety Requirements.


(iv) None of the following exists at any property or facility owned or operated
by Sellers: (1) underground storage tanks, (2) asbestos-containing material in
any form or condition, (3) materials or equipment containing polychlorinated
biphenyls, or (4) landfills, surface impoundments, or disposal areas.


(v) Neither Sellers nor their respective predecessors or Affiliates have
treated, stored, disposed of, arranged for or permitted the disposal of,
transported, handled, manufactured, distributed, or released any substance,
including without limitation any hazardous substance, or owned or operated any
property or facility (and no such property or facility is contaminated by any
such substance) so as to give rise to any current or future Liabilities,
including any Liability for fines, penalties, response costs, corrective action
costs, personal injury, property damage, natural resources damages or attorney’s
fees, pursuant to the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, the Solid Waste Disposal Act, as amended, or
any other Environmental, Health, and Safety Requirements.


(vi) Neither this Agreement nor the consummation of the transactions that are
subject of this Agreement will result in any obligations for site investigation
or cleanup, or notification to or consent of government agencies or third
parties, pursuant to any of the so-called “transaction-triggered” or
“responsible property transfer” Environmental, Health, and Safety Requirements.

28

--------------------------------------------------------------------------------



(vii) Neither Sellers nor any of their respective predecessors or Affiliates
have designed, manufactured, sold, marketed, installed, or distributed products
or other items containing asbestos and none of such entities is or will become
subject to any Asbestos Liabilities.


(viii) Neither Sellers nor any of their respective predecessors or Affiliates
have assumed or otherwise become subject to, any Liability including without
limitation any obligation for corrective or remedial action, of any other Person
relating to Environmental, Health, and Safety Requirements.


(ix) To Sellers’ Knowledge, no facts, events or conditions relating to the past
or present facilities, properties or operations of Sellers or any of their
respective predecessors or Affiliates will prevent, hinder or limit continued
compliance with Environmental, Health, and Safety Requirements, give rise to any
investigatory, remedial or corrective obligations pursuant to Environmental,
Health, and Safety Requirements, or give rise to any other Liabilities pursuant
to Environmental, Health, and Safety Requirements, including without limitation
any Liability relating to on-site or off-site releases or threatened releases of
hazardous materials, substances or wastes, personal injury, property damage or
natural resources damage.


(x) Sellers have furnished or made available to Buyer all environmental audits,
reports and other material environmental documents relating to their or their
respective predecessors’ or Affiliates’ past or current properties, facilities,
or operations that are in their possession or under their reasonable control.


(aa) Certain Business Relationships.  


Other than this Agreement and the limited partnership agreement of Target, none
of Parent’s stockholders, Subsidiaries of Parent, directors and officers of
Sellers or any Subsidiaries of Parent, or any of their Affiliates has been
involved in any business arrangement or relationship with Sellers or any
Subsidiary of Parent within the past 12 months, and other than Target, none of
Parent’s stockholders, Subsidiaries of Parent, directors and officers of Sellers
or any Subsidiaries of Parent, or any of their Affiliates own any asset,
tangible or intangible, that is used in the business of Division as currently
conducted or as currently proposed to be conducted.


(bb) Customers and Suppliers. 


Since the date of the Most Recent Balance Sheet, no material supplier of
Division has indicated that it shall stop, or decrease the rate of, supplying
materials, products or services to Division, and no customer of Division has
indicated that it shall stop, or decrease the rate of, buying materials,
products or services from Division.


§4.      Buyer’s Representations and Warranties.  


Buyer represents and warrants to Sellers that the statements contained in this
§4 are correct and complete as of the date of this Agreement and will be correct
and complete as of the Closing Date (as though made then and as though the
Closing Date were substituted for the date of this Agreement throughout this
§4).


(a) Organization of Buyer.  

29

--------------------------------------------------------------------------------



Buyer is a limited partnership duly organized, validly existing, and in good
standing under the laws of the State of Delaware.


(b) Authorization of Transaction.  


Buyer has full power and authority to execute and deliver this Agreement and the
other Transaction Agreements to which it is a party and to perform its
obligations thereunder. Buyer need not give any notice to, make any filing with,
or obtain any authorization, consent, or approval of any government,
governmental agency or any third party in order to enter into the Transaction
Agreements or to consummate the transactions contemplated thereunder. The
execution, delivery and performance of the Transaction Agreements and the
consummation of the transactions contemplated thereby have been duly authorized
by all necessary action on the part of Buyer. Each of the Transaction Agreements
have been, or will be, duly executed and delivered by Buyer and constitute, or
will constitute when executed and delivered, the legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with their terms,
except that such enforceability may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting or relating to creditors’ rights
generally, and is subject to general principles of equity.


(c) Non-contravention.  


Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby (including the assignments and assumptions
referred to in §2 above), will (i) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any government, governmental agency, or court to which Buyer is
subject or its certificate of limited partnership or its limited partnership
agreement, or other governing documents or (ii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Buyer is a party or by which it is bound or to which any of
its assets are subject. Buyer does not need to give any notice to, make any
filing with, or obtain any authorization, consent, or approval of any government
or governmental agency in order for the Parties to consummate the transactions
contemplated by this Agreement (including the assignments and assumptions
referred to in §2 above).


(d) Brokers’ Fees.


There is no investment banker, broker, finder or other intermediary that has
been retained by or is authorized to act on behalf of Buyer who might be
entitled to any fee or commission from Buyer or any of its Affiliates in
connection with the transactions contemplated by this Agreement.


§5.     Pre-Closing Covenants.   


The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing:


(a) General.  


Each of the Parties will use, and will cause each of their respective
Subsidiaries to use, their best efforts to take all actions and to do all things
necessary in order to consummate and make effective the transactions
contemplated by this Agreement (including satisfaction, but not waiver, of the
Closing conditions set forth in §7 below).

30

--------------------------------------------------------------------------------



(b) Notices and Consents.  


Sellers shall give any notices to third-parties, and Sellers shall use their
best efforts to obtain any third party consents that Buyer may request in
connection with the matters referred to in §3(c) above. Each of the Parties
shall give any notices to, make any filings with, and use their best efforts to
obtain any authorizations, consents, and approvals of governments and
governmental agencies in connection with the matters referred to in §3(c) and
§4(c) above.


(c) Operation of Business.  


Other than the termination of the Employment Agreements, Sellers shall not
engage in any practice, take any action, or enter into any transaction outside
the Ordinary Course of Business. Without limiting the generality of the
foregoing, Sellers shall not otherwise engage in any practice, take any action,
or enter into any transaction of the sort described in §3(h) above.


(d) Preservation of Business.  


Sellers shall, and shall cause Division to, keep their business and properties
substantially intact, including their present operations, physical facilities,
working conditions, and relationships with lessors, licensors, suppliers,
customers, and employees.


(e) Full Access.  


Sellers shall permit representatives of Buyer to have full access at all
reasonable times upon reasonable notice, and in a manner so as not to interfere
with the normal business operations of Sellers, to all premises, properties,
personnel, books, records (including Tax records), contracts, and documents of
Sellers.


(f) Notice of Developments.  


Each Party will give prompt written notice to the other Parties of any material
adverse development causing a breach of any of its own representations and
warranties in §3 and §4 above. No disclosure by any Party pursuant to this
§5(f), however, shall be deemed to amend or supplement the Disclosure Schedule
or to prevent or cure any misrepresentation, breach of warranty, or breach of
covenant.


(g) Exclusivity.  


(i) Neither of Sellers shall, nor shall any of their officers, directors,
employees, partners, stockholders, Affiliates, Subsidiaries, investment bankers,
attorneys, accountants, consultants or other agents or advisors (the
“Representatives”), directly or indirectly, (A) solicit, initiate or take any
action to facilitate or encourage the submission of any Acquisition Proposal,
(B) enter into or participate in any discussions or negotiations with, furnish
any information relating to Sellers or Division or afford access to the
business, properties, assets, books or records of Sellers or Division or
otherwise cooperate in any way with, or knowingly assist, participate in,
facilitate or encourage any effort by any third party that is seeking to make,
or has made, an Acquisition Proposal, (C) grant any waiver or release under any
standstill or similar agreement with respect to any class of equity securities
of Sellers or any Subsidiary of Parent or (D) enter into any agreement with
respect to an Acquisition Proposal.


(ii) Notwithstanding §5(g)(i) above and subject to §5(g)(iv) below, if Sellers
and the Representatives have not breached or violated any provision of this
§5(g), the board of directors of Parent, directly or indirectly through the
Representatives, may engage in negotiations or discussions with any Third Party
that, without prior solicitation by or negotiation with Parent, has made a
Superior Proposal and furnish to such Third Party nonpublic information relating
to Parent or any of its Subsidiaries pursuant to a confidentiality agreement (a
copy of such confidentiality agreement being provided for informational purposes
only to Buyer); provided that Buyer shall be furnished with such nonpublic
information prior to or simultaneously with the furnishing thereof to such Third
Party (to the extent such nonpublic information has not been previously
furnished by Sellers to Buyer). Following receipt of such Superior Proposal,
Parent’s board of directors may fail to make, withdraw or modify in a manner
adverse to Buyer its recommendation to its stockholders referred to in §5(i)(i)
below, submit such Superior Proposal to a vote of its stockholders, and/or take
any non-appealable, final action that any court of competent jurisdiction orders
Parent to take, but in each case referred to in the foregoing subsections (A)
through (D) of §5(g)(i) above only if a majority of the Non-Affiliated Directors
determine in good faith, after considering written advice of the outside legal
counsel and financial advisor to Parent’s board of directors that the board must
take such action to comply with its fiduciary duties under applicable law.
Nothing contained herein shall prevent Parent’s board of directors from
complying with Rule 14e-2(a) or Rule 14d-9 under the Securities Exchange Act
with regard to an Acquisition Proposal or from making other disclosures to
Parent’s stockholders if required under applicable law; provided, however, that
any such actions shall comply with the other requirements of this §5(g).

31

--------------------------------------------------------------------------------



(iii) Parent’s board of directors shall not take any of the actions referred to
in subsections (A) through (D) of §5(g)(i) above unless Parent shall have
delivered to Buyer a prior written notice advising Buyer that it intends to take
such action, and Parent shall continue to keep Buyer informed, on a current
basis, with respect to such Superior Proposal after taking such action. In
addition, Parent shall notify Buyer promptly (but in no event later than 24
hours) after receipt by Parent (or any of its Representatives) of any
Acquisition Proposal, any indication that a third party is considering making an
Acquisition Proposal or of any request for information relating to Parent or any
of its Subsidiaries or for access to the business, properties, assets, books or
records of Parent or any of its Subsidiaries by any third party that may be
considering making, or has made, an Acquisition Proposal. Parent shall provide
such notice orally and within one (1) business day in writing and shall identify
the third party making, and the terms and conditions of, any such Acquisition
Proposal, indication or request. Parent shall provide within one (1) business
day of receipt a copy of any documentation of the terms of any such inquiry,
proposal or offer, and thereafter shall keep Buyer informed, on a current basis,
of the status and terms of any such proposals or offers and the status of any
such discussions or negotiations (including by delivering any further
documentation of the type referred to above). Parent shall, and shall cause the
Representatives to, cease immediately and cause to be terminated any and all
existing activities, discussions or negotiations, if any, with any third party
conducted prior to the date hereof with respect to any Acquisition Proposal and
shall use all reasonable efforts to cause any such third party (or its agents or
advisors) in possession of confidential information about Parent or its
Subsidiaries to return or destroy all such information.


(iv) In the event Parent receives a Superior Proposal, Parent and its board of
directors shall not take any actions referred to under §5(g)(ii) above until
Parent has negotiated in good faith with Buyer with respect to the terms of the
transactions contemplated by this Agreement for a period of 10 business days
from the date Buyer receives written notice of all material terms and conditions
of the Superior Proposal (including any documents related thereto) as set forth
in §5(g)(iii) above. In the event Parent subsequently receives any amendments or
changes to such Superior Proposal, Parent and its board of directors shall not
take any actions referred to under §5(g)(ii) above until Parent has negotiated
in good faith with Buyer with respect to the terms of the transactions
contemplated by this Agreement for a period of 10 business days from the date
Buyer receives written notice of all material terms and conditions of such
original Superior Proposal, as amended or changed (including any documents
related thereto) as set forth in §5(g)(iii) above and such written notice shall
specify if Parent and its board of directors intend to take any actions referred
to under §5(g)(ii) above.

32

--------------------------------------------------------------------------------



(h) Maintenance of Acquired Assets.  


Sellers shall maintain the Acquired Assets in substantially the same condition
as existed on the date of this Agreement, ordinary wear and tear excepted.


(i) Parent Stockholders Meeting


(i) Parent shall cause a meeting of its stockholders (the “Parent Stockholders
Meeting”) to be duly called and held as soon as reasonably practicable for the
purpose of voting on the approval and adoption of (A) this Agreement and the
transactions contemplated hereby, (B) an amendment to Parent’s certificate of
incorporation to change Parent’s name such that it does not contain the terms
“Tidel” or “Sentinel” or any derivations thereof (the “Amendment”) and (C) any
motion for adjournment or postponement of the Parent Stockholder Meeting to
another time or place to permit, among other things, further solicitation of
proxies if necessary to establish a quorum or to obtain additional votes in
favor of this Agreement and the transactions contemplated hereby and the
Amendment (the “Motion”). Subject to §5(g)(ii) above, the board of directors of
Parent shall recommend approval and adoption of the items set forth in
subsections (A), (B) and (C) of this §5(i)(i). The only matters on the ballot at
the Parent Stockholders Meeting shall be the matters set forth above in
subsections (A), (B) and (C) of this §5(i)(i). In connection with the Parent
Stockholders Meeting, Parent shall Error! Bookmark not defined. promptly prepare
and file with the SEC, use its commercially reasonable best efforts to have
cleared by the SEC and thereafter mail to its stockholders as promptly as
practicable, the Parent Proxy Statement and all other proxy materials for such
meeting, Error! Bookmark not defined. use its commercially reasonable best
efforts to obtain the necessary approvals by its stockholders of this Agreement
and the transactions contemplated hereby and the Amendment, (3) otherwise comply
with all legal requirements applicable to such meeting, and (4) hire MacKenzie
Partners, Inc., or another proxy solicitor of equivalent stature, to assist
Parent in the solicitation of votes and proxies for the Parent Stockholder
Meeting.


(ii) Notwithstanding anything to the contrary contained in this Agreement,
unless this Agreement shall be terminated in accordance with §8 hereof, and in
accordance with the applicable provisions of the law of the State of Delaware,
(A) Parent shall be obligated to call, give notice of and hold the Parent
Stockholders Meeting regardless of the commencement, disclosure, announcement or
submission to it of any Acquisition Proposal, or of any failure to make,
withdrawal or modification by Parent’s board of directors of its recommendation
as required by §5(i)(i) above and (B) subject to §5(g) above, Parent shall not
submit to the vote of its stockholders any Acquisition Proposal, or propose to
do so.


(iii) The Parent Proxy Statement and any amendments or supplements thereto will,
when filed, comply as to form in all material respects with the applicable
requirements of the Securities Exchange Act. At the time the Parent Proxy
Statement or any amendment or supplement thereto is first mailed to stockholders
of Parent, and at the time such stockholders vote on the approval and adoption
of this Agreement and the transactions contemplated hereby, the Amendment and
the Motion, and at the Closing, the Parent Proxy Statement, as supplemented or
amended, if applicable, will not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading. The covenants contained in this subsection will not apply to
statements or omissions included in the Parent Proxy Statement based upon
information furnished to Parent in writing by Buyer specifically for use
therein.

33

--------------------------------------------------------------------------------



(j) Name Change.  


Parent shall change its name and shall cause Tidel Cash Systems, Inc., Tidel
Services, Inc. and Target to change their respective names such that their
respective names do not contain the terms “Tidel” or “Sentinel” or any
derivations thereof. Parent and its subsidiaries shall amend any authorization
to conduct business as foreign entity in any jurisdiction and any assumed names
to reflect the foregoing name changes.


(k) Perfection of Ownership of Intellectual Property.


Sellers shall take all necessary and advisable actions to perfect Sellers’ chain
of title and sole ownership of all rights, title and interests, free and clear
of all interests of third parties and Liens, in all Intellectual Property,
including (i) obtaining and recording with the United States Patent and
Trademark Office or other similar agencies in foreign jurisdictions
(collectively, “Patent Agencies”) any necessary and advisable assignments from
any inventors or prior owners of any Intellectual Property and (ii) recording
the change of ownership with any applicable Patent Agencies of any Intellectual
Property to Target.


(l) Maintenance of Leased Real Property.  


Sellers will maintain the Leased Real Property, including all of the
Improvements, in substantially the same condition as existed on the date of this
Agreement, ordinary wear and tear excepted, and shall not demolish or remove any
of the existing Improvements, or erect new improvements on the Leased Real
Property or any portion thereof, without the prior written consent of Buyer.


(m) Leases. 


Sellers will not amend, modify, extend, renew or terminate any Lease or enter
into any new lease, sublease, license or other agreement for the use or
occupancy of any real property without the prior written consent of Buyer.


(n) Claim. 


Sellers shall take all actions that a reasonably prudent person would undertake
with respect to the CSS Claim and shall diligently defend the CSS Claim;
provided, however, that any material actions with respect to the CSS Claim shall
require the prior written consent of Buyer, which consent shall not be
unreasonably withheld.


§6.      Post-Closing Covenants.  


The Parties agree as follows with respect to the period following the Closing:


(a) General.  


In case at any time after the Closing any further actions are necessary or
desirable to carry out the purposes of the Transaction Agreements, each of the
Parties will take such further actions (including the execution and delivery of
such further instruments and documents) as another Party may reasonably request,
all at the sole cost and expense of the requesting Party. Sellers shall not, and
Parent shall cause its Subsidiaries not to, use the term“Tidel” or “Sentinel” or
any derivations thereof as part of their respective names. Sellers acknowledge
and agree that from and after the Closing, Buyer will be entitled to possession
of all documents, books, records (including Tax records), agreements, and
financial data of any sort relating to Division.

34

--------------------------------------------------------------------------------



(b) Litigation Support.  


In the event and for so long as any Party is actively contesting or defending
against any action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand in connection with (i) the transactions contemplated under the
Transaction Agreements, (ii) the CSS Claim, (iii) the Bank Accounts, or (iv) any
fact, situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving Sellers, the other Party will cooperate with the
contesting or defending Party and its counsel in the contest or defense, make
available its personnel, and provide such testimony and access to its books and
records as shall be necessary in connection with the contest or defense, all at
the sole cost and expense of the contesting or defending Party.


(c) Transition.  


Sellers shall not, nor shall any of Parent’s Subsidiaries or any of their
officers and directors, take any action that is designed or intended to have the
effect of discouraging any lessor, licensor, customer, supplier, vendor or other
business associate of Division from maintaining the same business relationships
with Buyer after the Closing as it maintained with Division prior to the
Closing. Sellers shall refer all customer inquiries relating to Division to
Buyer from and after the Closing. After the Closing, Sellers shall direct any
inquiries regarding payment of any accounts receivable that were included in the
Acquired Assets to Buyer and shall immediately remit any amounts received by
Sellers in payment of such accounts receivable to Buyers by in cash by wire
transfer or other immediately available funds.


(d) Confidentiality. 


Sellers shall treat and hold as such all of the Confidential Information,
refrain from using any of the Confidential Information except in connection with
this Agreement, and deliver promptly to Buyer or destroy, at the request and
option of Buyer, all tangible embodiments (and all copies) of the Confidential
Information that are in its possession. In the event either of Sellers is
requested or required (by oral question or request for information or documents
in any legal proceeding, interrogatory, subpoena, civil investigative demand, or
similar process) to disclose any Confidential Information, Sellers will notify
Buyer promptly of the request or requirement so that Buyer may seek an
appropriate protective order or waive compliance with the provisions of this
§6(d). If, in the absence of a protective order or the receipt of a waiver
hereunder, Sellers are, on the advice of counsel, compelled to disclose any
Confidential Information to any tribunal or else stand liable for contempt,
Sellers may disclose the Confidential Information to the tribunal; provided,
however, that Sellers shall use their best efforts to obtain, at the reasonable
request of Buyer, an order or other assurance that confidential treatment will
be accorded to such portion of the Confidential Information required to be
disclosed as Buyer shall designate.


(e) Covenant Not to Compete or Solicit. 


For a period of five years from and after the Closing Date, Sellers shall not,
nor allow any of their Subsidiaries to, engage directly or indirectly in any
business that Division conducts as of the Closing Date; provided, however, that
no owner of less than one percent (1%) of the outstanding stock of any publicly
traded corporation shall be deemed to engage solely by reason thereof in its
business. For a period of five years from and after the Closing Date, Sellers
shall not, nor allow any of their Subsidiaries, to solicit any employee of Buyer
to leave the employment of Buyer or solicit any customer or potential customer
of Buyer to cease or reduce its business with Buyer; provided, however, that no
owner of less than one percent (1%) of the outstanding stock of any publicly
traded corporation shall be deemed to be soliciting any employees, customers or
potential customers of Buyer solely by reason thereof. If the final judgment of
a court of competent jurisdiction declares that any term or provision of this
§6(e) is invalid or unenforceable, the Parties agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.

35

--------------------------------------------------------------------------------



(f) Defense of CSS Claim. 


(i) Buyer shall undertake, and shall have the sole right to direct on behalf of
itself and Sellers, the defense of the CSS Claim for Sellers with counsel of its
choice.


(ii) Sellers shall not take any action, consent to the entry of any judgment or
enter into any settlement with respect to the CSS Claim without the prior
written consent of Buyer.


(iii) In the event Sellers shall incur any Adverse Consequences in connection
with the CSS Claim subsequent to the Closing Date, then Buyer shall indemnify
Sellers from and against the entirety of any such Adverse Consequences;
provided, however, that Buyer shall not be obligated to indemnify Seller for any
Adverse Consequences incurred as a result of the breach of this Agreement or the
negligent action or inaction of Sellers.


 (g) Indemnification. 


(i) Parent agrees that all rights to indemnification or exculpation now existing
in favor of the employees, agents, directors or officers of Parent and its
Subsidiaries (the “Parent Indemnified Parties”) as provided in their respective
charter documents, bylaws, certificate of limited partnership or limited
partnership agreement as in effect on the date of this Agreement shall continue
in full force and effect for a period of six (6) years from and after the
Closing Date (the “Indemnity Period”); provided, however, that, in the event any
claim or claims are asserted or made within the Indemnity Period, all rights to
indemnification in respect of any such claim or claims shall continue to final
and non-appealable disposition of any and all such claims. Any determination
required to be made with respect to whether the Parent Indemnified Party’s
conduct complies with the standards set forth in such charter documents, bylaws
, certificate of limited partnership or limited partnership agreement or
otherwise shall be made by independent counsel selected by the Parent
Indemnified Parties, which counsel shall be reasonably satisfactory to Parent
(whose fees and expenses shall be paid by Parent), which such determination
shall be final and binding on the parties thereto.


(ii) During the Indemnity Period, Parent shall indemnify and hold harmless the
Parent Indemnified Parties in respect of acts or omissions occurring at or prior
to the Closing to the fullest extent permitted by Delaware law or any other
applicable laws or provided under Parent’s and its Subsidiaries’ charter,
bylaws, certificate of limited partnership or limited partnership agreement in
effect on the date of this Agreement; provided that such indemnification shall
be subject to any limitation imposed from time to time under applicable law.

36

--------------------------------------------------------------------------------



(iii) If Parent or any of its successors or assigns (A) consolidates with or
merges into any other Person and shall not be the continuing or surviving
corporation or entity of such consolidation or merger, or (B) transfers or
conveys all or substantially all of its properties and assets to any Person,
then, and in each such case, to the extent necessary, proper provision shall be
made so that the successors and assigns of Parent shall assume the obligations
set forth in this §6(g).


(iv) The rights of each Parent Indemnified Party under this §6(g) shall be in
addition to any rights such Person may have under the charter, bylaws,
certificate of limited partnership or limited partnership agreement of Parent or
any of its Subsidiaries, or under Delaware law or any other applicable laws or
under any agreement of any Parent Indemnified Party with Parent or any of its
Subsidiaries. These rights shall survive consummation of the transactions
contemplated by this Agreement and are intended to benefit, and shall be
enforceable by, each Parent Indemnified Party.


(h) Directors’ and Officers’ Insurance. 


During the Indemnity Period, Parent shall maintain in effect directors’ and
officers’ and fiduciaries’ liability insurance covering the officers and
directors of Parent and its Subsidiaries as of the date of this Agreement on
comparable terms and conditions and with comparable insurance coverage as is
then in effect for the current officers and directors of Parent and its
Subsidiaries. Parent agrees that if Parent is dissolved or ceases to exist for
any reason prior to the termination of the Indemnity Period, prior to such
dissolution or cessation Parent shall extend Parent’s then in effect directors’
and officers’ and fiduciaries’ liability insurance policy on commercially
reasonable terms and conditions and with insurance coverage as comparable as
possible with the insurance policy then in effect for the current officers and
directors of Parent and Subsidiaries, and such extension shall provide such
insurance coverage to all directors and officers of Parent as of the date of
this Agreement. Parent shall prepay all premiums in connection with such
extension. These rights shall survive consummation of the transactions
contemplated by this Agreement and are intended to benefit, and shall be
enforceable by, each Parent Indemnified Party.


(i) Employee Non-competition and Confidentiality Agreements. 


Sellers agree that any and all non-competition and confidentiality agreements
between Sellers and their Affiliates on the one hand and employees of Sellers
and their Affiliates on the other hand shall be null and void and of no further
force and effect with respect to such employees who become employees of Buyer
and its Affiliates. 


(j) Bank Accounts. 


In the event Sellers shall incur any Adverse Consequences in connection with
checks drawn on and properly presented for payment from the Bank Accounts
subsequent to the Closing, then Buyer shall indemnify Sellers from and against
the entirety of any such Adverse Consequences. If any such Adverse Consequences
result from an act of fraud for which Sellers are insured, then Buyer’s
obligation to indemnify Sellers for any such Adverse Consequences shall be
reduced by the amount of insurance proceeds received by Sellers in connection
therewith; provided, however, that if Sellers have not received any such
insurance proceeds within three months after the commission of the act of fraud
at issue, Buyer shall pay to Seller the entire amount of such Adverse
Consequences; provided further that if Sellers shall subsequently receive any
such insurance proceeds, Seller shall promptly pay all such insurance proceeds
to Buyer. Sellers will take such further actions (including the execution and
delivery of such further instruments and documents and the filing and pursuit of
insurance claims) as Buyer may reasonably request in connection with the Bank
Accounts. 

37

--------------------------------------------------------------------------------



§7.     Conditions to Obligation to Close.   


(a) Conditions to Buyer’s Obligation.  


Buyer’s obligation to consummate the transactions to be performed by it in
connection with the Closing is subject to satisfaction of the following
conditions:


(i) the representations and warranties set forth in §3 above shall be true and
correct in all material respects at and as of the Closing Date, except to the
extent that such representations and warranties are qualified by the term
“material,” or contain terms such as “Material Adverse Effect” or “Material
Adverse Change,” in which case such representations and warranties (as so
written, including the term “material” or “Material”) shall be true and correct
in all respects at and as of the Closing Date;


(ii) Sellers shall have performed and complied with all of the covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by the term “material,” or contain terms such
as “Material Adverse Effect” or “Material Adverse Change,” in which case Sellers
shall have performed and complied with all of such covenants (as so written,
including the term “material” or “Material”) in all respects through the
Closing;


(iii) Sellers and Division shall have procured all of the third-party consents
specified in §5(b) above;


(iv) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement, (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, (C) adversely affect the right of Buyer to own the
Acquired Assets and to operate the former business of Division, or (D) have a
Material Adverse Effect;


(v) there shall not have been, or the occurrence of any events which could
reasonably be expect to have, a Material Adverse Effect;


(vi) there shall not have been, or the occurrence of any events which could
reasonably be expected to have, an adverse change or impact with respect to
Sellers or Buyer in connection with the CSS Claim;


(vii) this Agreement and the transactions contemplated hereby and the Amendment
shall have been approved and adopted by the stockholders of Parent in accordance
with the laws of the State of Delaware (the “Stockholder Approval”);


(viii) Sellers shall have delivered to Buyer a certificate to the effect that
each of the conditions specified above in §7(a)(i)-(vii) is satisfied in all
respects;


(vix) Sellers shall have executed and delivered the Assignments in substantially
the forms attached hereto as Exhibit A to Buyer;


(x) Buyer shall have received from counsel to Sellers an opinion in form and
substance as set forth in Exhibit B attached hereto, addressed to Buyer and on
which Buyer’s lenders shall be entitled to rely, and dated as of the Closing
Date;

38

--------------------------------------------------------------------------------



 (xi) Sellers shall have provided to Buyer evidence of the release of the
following Liens, such evidence to be satisfactory to Buyer in its sole
discretion: (A) Lien of Laurus Master Fund Ltd. on all of the assets of Sellers,
Tidel Cash Systems, Inc. and Tidel Services, Inc. filed with the Secretary of
State of the State of Delaware; (B) state tax Lien on Parent filed with the
Clerk of Harris County, Texas; (C) Lien of Wallis State Bank on all accounts,
inventory, equipment, intangibles, cash, cash equivalents and other property of
Sellers and Tidel Cash Systems, Inc. filed with the Secretary of State of the
State of Delaware; (D) Lien of JP Morgan Chase Bank on all accounts, inventory,
equipment, intangibles, cash, cash equivalents and other property of Sellers
filed with the Clerk of Harris County, Texas; and (E) Lien of Chase Bank of
Texas on all accounts, inventory, equipment, intangibles, cash and other
property of Tidel Cash Systems, Inc. filed with the Clerk of Dallas County,
Texas;


(xii) Sellers shall have provided to Buyer evidence of the release, such
evidence to be satisfactory to Buyer in its sole discretion, of all liens
recorded at the United States Patent and Trademark Office on any Intellectual
Property, including, but not limited to the liens held by Saudi International
Bank, Al-Bank Al-Saudi Al-Alami Limited; Wallis State Bank; The Frost National
Bank d/b/a Creekwood Capital Group; and Creekwood Capital Corporation;


(xiii) Sellers shall have provided to Buyer evidence of assignments perfecting
Sellers’ sole ownership of all rights, title and interests, free and clear of
all interests of third parties and Liens, in all Intellectual Property, such
evidence to be satisfactory to Buyer in its sole discretion, including (A)
evidence of recordation with Patent Agencies of any necessary and advisable
assignments from any inventors or prior owners of any Intellectual Property
(including without limitation all patent applications included in the
Intellectual Property) and (B) evidence of the recordation with any applicable
Patent Agencies of the change of ownership of any Intellectual Property to
Target;


(xiv) Parent, Target, Tidel Cash Systems, Inc. and Tidel Services, Inc. shall
have changed their respective names such that they do not contain the terms
“Tidel” or “Sentinel” or any derivations thereof and shall have provided to
Buyer evidence thereof reasonably satisfactory to Buyer; and further shall have
amended any authorizations to conduct business as foreign entity in any
jurisdiction and any assumed names to reflect the foregoing and provided to
Buyer evidence thereof reasonably satisfactory to Buyer;


(xv) Sellers shall have terminated the Employment Agreements on terms reasonably
satisfactory to Buyer;


(xvi) all actions to be taken by Sellers in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby
shall be reasonably satisfactory in form and substance to Buyer;


(xvii) Sellers shall deliver to Buyer a non-foreign affidavit dated as of the
Closing Date, sworn under penalty of perjury and in form and substance required
under the Treasury Regulations issued pursuant to Code §1445 stating that
neither of Sellers are a “foreign person” as defined in Code §1445; and


(xviii) Sellers shall have delivered to Buyer a certificate of the secretary or
an assistant secretary of each of Sellers, dated the Closing Date, in form and
substance reasonably satisfactory to Buyer, as to: (A) no amendments to the
certificate of incorporation and bylaws of Parent or the certificate of limited
partnership and limited partnership agreement of Target since the date of this
Agreement; (B) the resolutions of the board of directors (or other authorizing
body) (or a duly authorized committee thereof) of Sellers authorizing the
execution, delivery, and performance of this Agreement and the transactions
contemplated hereby and the closing of the Bank Accounts and the transfer of the
Bank Account Amount to Buyer; (C) incumbency and signatures of the officers of
Sellers executing this Agreement or any other agreement contemplated by this
Agreement; and (D) the requisite number of votes of the Parent’s stockholders
approved and adopted this Agreement, the transactions contemplated by this
Agreement and the Amendment at the Parent Stockholders Meeting.

39

--------------------------------------------------------------------------------



Buyer may waive any condition specified in this §7(a) if it executes a writing
so stating at or prior to the Closing.


(b) Conditions to Sellers’ Obligation.  


Sellers’ obligation to consummate the transactions to be performed by them in
connection with the Closing is subject to satisfaction of the following
conditions:


(i) the representations and warranties set forth in §4 above shall be true and
correct in all material respects at and as of the Closing Date, except to the
extent that such representations and warranties are qualified by the term
“material,” or contain terms such as “Material Adverse Effect” or “Material
Adverse Change,” in which case such representations and warranties (as so
written, including the term “material” or “Material”) shall be true and correct
in all respects at and as of the Closing Date;


(ii) Buyer shall have performed and complied with all of its covenants hereunder
in all material respects through the Closing, except to the extent that such
covenants are qualified by the term “material,” or contain terms such as
“Material Adverse Effect” or “Material Adverse Change,” in which case Buyer
shall have performed and complied with all of such covenants (as so written,
including the term “material” or “Material”) in all respects through the
Closing;


(iii) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement or (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation;


(v) Buyer shall have delivered to Sellers a certificate to the effect that each
of the conditions specified above in §7(b)(i)-(iii) is satisfied in all
respects;


(vi) the Stockholder Approval shall have been obtained; and


(vii) all actions to be taken by Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to Sellers.


Sellers may waive any condition specified in this §7(b) if they execute a
writing so stating at or prior to the Closing.


  §8.    Survival and Termination.   


(a) Survival of Representations and Warranties. 


None of the representations and warranties of Buyer and Sellers contained in
this Agreement shall survive the Closing.

40

--------------------------------------------------------------------------------



(b) Termination of Agreement.  


Subject to §9(k) below, certain of the Parties may terminate this Agreement as
provided below:


(i) Buyer and Sellers may terminate this Agreement by mutual written consent at
any time prior to the Closing;


(ii) Buyer may terminate this Agreement by giving written notice to Sellers at
any time prior to the Closing (A) subject to §8(b)(iv) and §8(b)(v) below, in
the event either of Sellers have breached any representation, warranty, or
covenant contained in this Agreement in any material respect, Buyer has notified
Sellers of the breach, and the breach has continued without cure for a period of
30 days after the notice of breach or (B) if the Closing shall not have occurred
on or before the date that is the eight month anniversary of the date of this
Agreement (unless the failure results primarily from Buyer itself breaching any
representation, warranty, or covenant contained in this Agreement);


(iii) Sellers may terminate this Agreement by giving written notice to Buyer at
any time prior to the Closing (A) in the event Buyer has breached any
representation, warranty, or covenant contained in this Agreement in any
material respect, Sellers have notified Buyer of the breach, and the breach has
continued without cure for a period of 30 days after the notice of breach or (B)
if the Closing shall not have occurred on or before the date that is the eight
month anniversary of the date of this Agreement (unless the failure results
primarily from Sellers breaching any representation, warranty, or covenant
contained in this Agreement);


(iv) Buyer may terminate this Agreement by giving written notice to Sellers if
Sellers breach their obligations under §5(g) or §5(i) above; or


(v) Buyer may terminate this Agreement by giving written notice to Sellers if a
majority of the Non-Affiliated Directors shall have failed to make or have
withdrawn, or modified in a manner adverse to Buyer, their approval or
recommendation of this Agreement or the transactions contemplated hereby, or
shall have failed to reaffirm their approval or recommendation of this Agreement
or the transactions contemplated hereby within five (5) business days after
a request by Buyer to do so, or shall have approved or recommended an
alternative Acquisition Proposal.


(c) Effect of Termination. 


If any Party terminates this Agreement pursuant to §8(b) above, all rights and
obligations of the Parties hereunder shall terminate without any Liability of
any Party to the other Party (except for any Liability of any Party then in
breach and as set forth in §9(k) below). The provisions of this §8(c), §6(g),
§6(h) and §9 shall survive any termination of this Agreement pursuant to this
§8.


§9.      Miscellaneous.   


(a) Press Releases and Public Announcements.  


No Party shall issue any press release or make any public announcement relating
to the subject matter of this Agreement without the prior written approval of
the other Party; provided, however, that any Party may make any public
disclosure it believes in good faith is required by applicable law or any
listing or trading agreement concerning its publicly traded securities (in which
case the disclosing Party will use its reasonable best efforts to advise the
other Party prior to making the disclosure).


(b) No Third-Party Beneficiaries.  

41

--------------------------------------------------------------------------------



Except as provided in §6(g) and §6(h) above, this Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.


(c) Entire Agreement.  


This Agreement (including the documents referred to herein) constitutes the
entire agreement between the Parties and supersedes any prior understandings,
agreements, or representations by or between the Parties, written or oral, to
the extent they relate in any way to the subject matter hereof.


(d) Succession and Assignment.  


This Agreement shall be binding upon and inure to the benefit of the Parties
named herein and their respective successors and permitted assigns. No Party may
assign either this Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of the other Party; provided
however, that Buyer may (i) assign any or all of its rights and interests
hereunder to one or more of its Affiliates, (ii) designate one or more of its
Affiliates to perform its obligations hereunder (in any or all of which cases
Buyer nonetheless shall remain responsible for the performance of all of its
obligations hereunder), or (iii) assign its rights and benefits under this
Agreement to its lender as collateral for such its obligations to such lender
and Sellers agree to execute a consent and agreement to such assignment in a
form reasonably satisfactory to Sellers.


(e) Counterparts.  


This Agreement may be executed in two or more counterparts (including by means
of facsimile), each of which shall be deemed an original but all of which
together will constitute one and the same instrument.


(f) Headings.  


The section headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.


(g) Notices.  


All notices, requests, demands, claims, and other communications hereunder shall
be in writing. Any notice, request, demand, claim, or other communication
hereunder shall be deemed duly given (i) when delivered personally to the
recipient, (ii) one business day after being sent to the recipient by reputable
overnight courier service (charges prepaid), (iii) one business day after being
sent to the recipient by facsimile transmission or electronic mail, or (iv) four
business days after being mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, and addressed to the
intended recipient as set forth below:


If to Sellers: 


Tidel Technologies, Inc.
2900 Wilcrest Drive, Suite 205
Houston, Texas 77042
Facsimile Number:


Attn: Chief Executive Officer   

42

--------------------------------------------------------------------------------



Copy to: 


Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Facsimile Number: (212) 451-2222
Attention: Adam Finerman, Esq.


If to Buyer:


Sentinel Operating, L.P.
c/o LLG, LLC
9423 Desert Willow Road
Highlands Ranch, Colorado 80129
Attn: Chief Financial Officer


Copy to: 


Hensley Kim & Edgington, LLC
1660 Lincoln Street, Suite 3050
Denver, Colorado 80264
Facsimile Number: (720) 377-0777
Attention: John P.J. Kim, Esq.
   Darren R. Hensley Esq.


Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.


(h) Governing Law.  


This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule that would cause the application of the laws
of any jurisdiction other than the State of Delaware.


(i) Amendments and Waivers.  


No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by Buyer and Sellers. Parent may consent to any
such amendment at any time prior to the Closing with the prior authorization of
its board of directors; provided, however, that any amendment effected after
Parent’s stockholders have approved this Agreement will be subject to the
restrictions contained in the applicable provisions of the laws of the State of
Delaware. No waiver by any Party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be valid
unless the same shall be in writing and signed by the Party making such waiver
nor shall such waiver be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent default,
misrepresentation, or breach of warranty or covenant.

43

--------------------------------------------------------------------------------



(j) Severability.  


Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.


(k) Expenses.  


(i) Except as otherwise provided herein, each of Buyer and Sellers shall bear
its own costs and expenses (including legal fees and expenses) incurred in
connection with this Agreement and the transactions contemplated hereby. Without
limiting the generality of the foregoing, all transfer, documentary, sales, use,
stamp, registration and other such Taxes, and all conveyance fees, recording
charges and other fees and charges (including any penalties and interest)
incurred in connection with the consummation of the transactions contemplated by
this Agreement shall be paid by Sellers when due, and Sellers shall, at their
own expense, file all necessary Tax Returns and other documentation with respect
to all such Taxes, fees and charges, and, if required by applicable law, the
Parties will, and will cause their Affiliates to, join in the execution of any
such Tax Returns and other documentation.


(ii) If a Parent Payment Event occurs, Parent shall pay $400,000 to Buyer (by
wire transfer of immediately available funds) no later than two (2) business
days after the occurrence of such Parent Payment Event. Nothing contained in
this §9(k)(ii) shall limit or preclude Buyer from pursuing any other available
remedies it may have against Sellers.


(iii) Sellers acknowledge that the agreement contained in §9(k)(ii) above is an
integral part of the transactions contemplated by this Agreement and that,
without this agreement, Buyer would not enter into this Agreement. Accordingly,
if Sellers fail to promptly pay the amount due pursuant to §9(k)(ii) above,
Sellers shall also pay any costs and expenses incurred by Buyer in connection
with a legal action to enforce this Agreement that results in a judgment against
a Seller for such amount; provided, however, that if such legal action results
in a judgment that neither Seller owes Buyer such amount, Buyer shall pay any
costs and expenses incurred by Seller in connection with the defense of such
legal action.


 (l) Construction.  


The Parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this Agreement.
Any reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise. The word “including” shall mean including
without limitation. Nothing in the Disclosure Schedule shall be deemed adequate
to disclose an exception to a representation or warranty made herein unless the
Disclosure Schedule identifies the exception with reasonable particularity and
describes the relevant facts in reasonable detail. Without limiting the
generality of the foregoing, the mere listing (or inclusion of a copy) of a
document or other item shall not be deemed adequate to disclose an exception to
a representation or warranty made herein (unless the representation or warranty
has to do with the existence of the document or other item itself). The Parties
intend that each representation, warranty, and covenant contained herein shall
have independent significance. If any Party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty, or covenant relating to the same
subject matter (regardless of the relative levels of specificity) that the Party
has not breached shall not detract from or mitigate the fact that the Party is
in breach of the first representation, warranty, or covenant.

44

--------------------------------------------------------------------------------



(m) Incorporation of Exhibits and Schedules.  


The Exhibits and Schedules identified in this Agreement are incorporated herein
by reference and made a part hereof.


(n) Specific Performance.  


Each Party acknowledges and agrees that the other Party would be damaged
irreparably in the event any provision of this Agreement is not performed in
accordance with its specific terms or otherwise breached, so that a Party shall
be entitled to injunctive relief to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in addition to any other remedy to which such Party may be
entitled, at law or in equity. In particular, the Parties acknowledge that the
business of Division is unique and recognize and affirm that in the event
Sellers breach this Agreement, money damages would be inadequate and Buyer would
have no adequate remedy at law, so that Buyer shall have the right, in addition
to any other rights and remedies existing in its favor, to enforce its rights
and the other Parties’ obligations hereunder not only by action for damages but
also by action for specific performance, injunctive, and/or other equitable
relief.


(o) Submission to Jurisdiction. 


Each of the Parties submits to the jurisdiction of any state or federal court
sitting in the State of Texas in any action or proceeding arising out of or
relating to this Agreement and agrees that all claims in respect of the action
or proceeding may be heard and determined in any such court. Each Party also
agrees not to bring any action or proceeding arising out of or relating to this
Agreement in any other court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto. Any Party may make service on the other Party by
sending or delivering a copy of the process to the Party to be served at the
address and in the manner provided for the giving of notices in §9(g) above.
Nothing in this §9(o), however, shall affect the right of any Party to serve
legal process in any other manner permitted by law or in equity. Each Party
agrees that a final judgment in any action or proceeding so brought shall be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by law or in equity.


(p) Tax Matters. 


(i) Sellers shall be responsible for the preparation and filing of all Tax
Returns for Sellers for all periods as to which Tax Returns are due after the
Closing Date (including the consolidated, unitary, and combined Tax Returns for
Sellers that include the operations of Division for any period ending on or
before the Closing Date). Sellers shall make all payments required with respect
to any such Tax Return.


(ii) Buyer and Sellers agree to utilize, or cause their respective Affiliates to
utilize, the standard procedure set forth in Rev. Proc. 2004-53 with respect to
wage reporting.


(q) Tax Disclosure Authorization. 


Notwithstanding anything herein to the contrary, the Parties (and each Affiliate
and Person acting on behalf of any Party) agree that each Party (and each
employee, representative, and other agent of such Party) may disclose to any and
all Persons, without limitation of any kind, the transaction’s tax treatment and
tax structure (as such terms are used in Code §§6011 and 6112 and regulations
thereunder) contemplated by this agreement and all materials of any kind
(including opinions or other tax analyses) provided to such Party or such Person
relating to such tax treatment and tax structure, except to the extent necessary
to comply with any applicable federal or state securities laws; provided,
however, that such disclosure may not be made until the earlier of date of (A)
public announcement of discussions relating to the transaction, (B) public
announcement of the transaction, or (C) execution of an agreement to enter into
the transaction. This authorization is not intended to permit disclosure of any
other information including (without limitation) (A) any portion of any
materials to the extent not related to the transaction’s tax treatment or tax
structure, (B) the identities of participants or potential participants, (C) the
existence or status of any negotiations, (D) any pricing or financial
information (except to the extent such pricing or financial information is
related to the transaction’s tax treatment or tax structure), or (E) any other
term or detail not relevant to the transaction’s tax treatment or the tax
structure.
 
* * * *

45

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on as of the
date first above written.

 

 
SENTINEL OPERATING, L.P.
             
By: Sentinel Cash Systems, L.L.C.
   
Its: General Partner
                By: /s/ Raymond P. Landry        
Raymond P. Landry
       
President
             
TIDEL TECHNOLOGIES, INC.
              By: /s/ Jerrell G. Clay      
Name: Jerrell G. Clay
     
Title:   Director
                       
TIDEL ENGINEERING, L.P.
             
By:  Tidel Cash Systems, Inc.
   
Its:   Managing General Partner
                By: /s/ Leonard Carr       Name:  Leonard Carr       Title: 
Vice President and Secretary      
  
     
  
 

 
 

--------------------------------------------------------------------------------